 

Exhibit 10.1

Execution Copy

 

AMENDED AND RESTATED ASSET MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED ASSET MANAGEMENT SERVICES AGREEMENT (this “Agreement”)
is made as of December 1, 2013 (“Effective Date”) by and between KBS Acquisition
Sub, LLC, a Delaware limited liability company (the “Company”), and GKK Realty
Advisors LLC, a Delaware limited liability company (“Manager”).

 

WITNESSETH:

 

WHEREAS, the Company and Manager previously entered into that certain Asset
Management Services Agreement dated as of March 30, 2012, as amended by that
certain First Amendment to Asset Management Services Agreement dated August 17,
2012 and as further amended by that certain Second Amendment to Asset Management
Services Agreement dated as of December 12, 2012 (as so amended, the “Original
AM Agreement”);

 

WHEREAS, in connection with the entering into this Agreement and in satisfaction
of amounts owing to Company pursuant to the Original AM Agreement relating to
the Profit Participation, Company shall pay to Manager, on the Effective Date,
the sum of $12,000,000.

 

WHEREAS, the Company and Manager desire to amend and restate the Original AM
Agreement in its entirety by entering into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.Definitions.

 

(a)“Accounting Services” means the services provided by Manager set forth in
Section 2(b)(x) hereof.

 

(b)“Affiliate” means any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the party in question.

 

(c)“Applicable Percentage” means (a) 0% for Construction Projects having
Construction Costs of less than $50,000; (b) 10.0% for Construction Projects
with Construction Costs between $50,001 and $500,000; (c) 5.0% for Construction
Projects with Construction Costs between $500,001 and $1,000,000; and (d) 3.0%
for Construction Projects with Construction Costs over $1,000,001. For the
avoidance of doubt, in the event there are multiple related improvement projects
being undertaken at a Property, they shall together be construed as a single
construction project.

 

(d)“Applicable Portfolios” means those portfolios of Properties set forth on
Annex A-2.

 

 

 

 

(e)“Approved Budget” has the meaning assigned in Section 2(b)(i)(1).

 

(f)“Agreement” has the meaning assigned in the first paragraph.

 

(g)“Asset Value Documentation” has the meaning set forth in the definition of
Fair Value of Applicable Portfolios.

 

(h)“Base Management Fee” has the meaning assigned in Section 7(a).

 

(i)“BD2 Sale” has the meaning assigned in Section 12.

 

(j)“Breach” means fraud, misappropriation of funds, or embezzlement against
Company by Manager in its corporate capacity (as distinguished from the acts of
any employees of Manager which are taken without the complicity of any of the
Executive Officers) which is not cured within thirty (30) days after notice
thereof from Company.

 

(k)“Cause” means any of the following, determined to have occurred by a majority
ruling of a panel of three arbitrators (one arbitrator chosen by the Company,
one arbitrator chosen by the Manager and the third arbitrator chosen by the
other two arbitrators (collectively, the “Arbitrators”)) to have caused material
damage to the Company: (i) a Material Breach; (ii) a Material Control Failure;
or (iii) a Service Failure. The parties agree to use commercially reasonable
efforts to appoint the Arbitrators within seven (7) days of the receipt by
Manager of written notice from Company that it intends to seek the determination
discussed herein and to have any determination of “Cause” by the Arbitrators
completed within thirty (30) days of submission by Company or Manager.

 

(l)“Company Account” has the meaning assigned in Section 4.

 

(m)“Company Default” means a failure by Company to pay the Base Management Fee,
Termination Fee, Construction Oversight Fee or the Profit Participation payment
due to Manager under this Agreement, which failure to pay continues for five (5)
business days following written notice of such default, such notice containing
the following legend prominently displayed in bold, all caps and fourteen (14)
point or larger font in the transmittal letter requesting approval: THIS IS A
NOTICE OF A COMPANY DEFAULT. COMPANY’S RESPONSE IS REQUESTED WITHIN FIVE (5)
BUSINESS DAYS. COMPANY’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT
IN COMPANY BEING DEEMED TO HAVE AGREED THAT A COMPANY DEFAULT; provided,
however, that such failure is not caused by any action or inaction of Manager,
or any of Manager’s officers, employees, directors, managing directors, members,
managers, principals, partners, shareholders, affiliates or subsidiaries.

 

(n)“Company’s Insurance” has the meaning assigned in Section 6.

 

2

 

 

(o)“Consistent with Accounting Past Practices” or words of similar import means
those accounting services and practices (“Accounting Services and Practices”)
provided to the Properties by Manager and those affiliates of Manager over the
six (6) month period prior to the Effective Date, with adjustments thereto as
have been mutually agreed to by Manager and Company.

 

(p)“Consistent with Past Practices” or words of similar import means those asset
management services and practices (other than Accounting Services and Practices)
provided to the Properties by Manager and those affiliates of Manager over the
six (6) month period prior to the Effective Date.

 

(q)“Construction Costs” shall mean all hard costs, engineering costs and
architects’ costs actually incurred for a Construction Project.

 

(r)“Construction Oversight Fee” has the meaning set forth in Section 7(d)

 

(s)“Construction Projects” has the meaning assigned in Section 2(b)9.

 

(t)“Effective Date” has the meaning assigned in the first paragraph.

 

(u)“Executive Officers” means the President, Chief Executive Officer, General
Counsel and Chief Financial Officer of Gramercy Property Trust Inc.

 

(v)“Expenses” has the meaning assigned in Section 8.

 

(w)“Extension Option” has the meaning set forth in Section 2(a).

 

(x)“Fair Value of Applicable Portfolios “ means the gross fair market value of
the Properties included within the Applicable Portfolios (with no deduction for
any mortgage debt, mezzanine debt or any other liabilities associated with any
one or more of the Properties and no additions for any other assets that are not
real property) of the Company as set forth in the work papers and other
supporting documentation (collectively, “Asset Value Documentation”) used by KBS
REIT and its accountants in determining its gross asset value as reported by KBS
REIT in its then most recent applicable filing with the Securities and Exchange
Commission, and as certified by the Chief Financial Officer of KBS REIT as being
the values contained in such work papers and other supporting documentation.

 

(y)“First Threshold of Incentive Profits” means an amount equal to 10% of the
Profit Participation Threshold for an Applicable Portfolio.

 

(z)“Fraud Loss” is defined in the definition of Termination Fee below.

 

3

 

 

(aa)“Good News Capital Expenditures” means (i) all capital expenditures at a
Property (as determined by GAAP) which are being funded in order to increase the
value of a Property (for example upgrading the quality of materials located at a
Property in order to charge tenants higher rent) as opposed to being funded to
prevent or resolve repair or maintenance issues at a Property (for example
repairing or replacing a roof); (ii) all tenant improvements at such Property in
connection with newly signed leases at such Property (including any lease
renewals); and (iii) leasing commissions for new leases at such Property
(including any lease renewals). Notwithstanding the foregoing to the contrary,
in the event of a contractual renewal at Beaver Valley, Tenant improvements,
leasing commissions and capital expenditures in connection with such contractual
renewal, shall not be included in Good News Capital Expenditures, except to the
extent that a subsequent non-contractual renewal is entered into during the Term
of this Agreement for such leased space.

 

(bb)“Governing Instruments” means, with respect to any Person, the articles of
incorporation and bylaws in the case of a corporation, the certificate of
limited partnership (if applicable) and partnership agreement in the case of a
general or limited partnership or the articles of formation and operating
agreement in the case of a limited liability company.

 

(cc)“Gross Value” means the sum of (1) the gross sales price of any one or more
of the Properties included within any of the Applicable Portfolios sold from and
after December 1, 2013 through and including the Measurement Date (with, for
avoidance of doubt, no deduction for any mortgage debt, mezzanine debt, any
other debt or any closing costs or customary closing adjustments (for example,
taxes, prepaid expenses, cam charges, rents, leasing costs and similar items
shall not be taken into account but prorations which are not customary but
rather are in the nature of a seller providing income support or other
inducements to a purchaser of a property shall be included) plus (2) the Fair
Value of Applicable Portfolios as of the Measurement Date.

 

(dd)“Incentive Profits” means the amount, if any, by which (A) Gross Value for
each Applicable Portfolio exceeds (B) the sum of (1) the Profit Participation
Threshold for such Applicable Portfolio, plus (2) all cash expended with respect
to such Applicable Portfolio, if any, after December 1, 2013 to fund Good News
Capital Expenditures at such Applicable Portfolio by KBS REIT or any of, its
Affiliates and/or joint venture partner(s) (“Included Capital Contributions”).
For avoidance of doubt, Incentive Profits shall be determined on (and paid on)
an Applicable Portfolio by Applicable Portfolio basis taking into account all
sales of Properties in an Applicable Portfolio from time to time (and all such
Properties remaining as of the Measurement Date).

 

(ee)“Included Capital Contributions” has the meaning set forth in the definition
of Incentive Profits.

 

(ff)“KBS REIT” means KBS Real Estate Investment Trust, Inc.

 

4

 

 

(gg)“Material Breach” means fraud, misappropriation of funds, or embezzlement
against Company or other willful and material violation of this Agreement by
Manager in its corporate capacity (as distinguished from the acts of any
employees of Manager which are taken without the complicity of any of the
Executive Officers) which is not cured within thirty (30) days after notice
thereof from Company and which would have a material adverse effect on the
Company. Manager and Company each agree to promptly notify the other of any
Material Breach that Manager or Company is aware of or becomes aware of during
the Term.

 

(hh)“Material Control Failure” means any “significant deficiencies” or any
“material control weakness” identified by the Manager’s independent external
auditors or by the Company’s internal auditors; provided, however, a Material
Control Failure shall not occur if: (i) the “significant deficiencies” or
“material control weakness” arose out of the actions of persons employed by
Company; or (ii) Manager has cured such breach within a period of fifteen (15)
days after notice of such fact or in the case of a breach that cannot be cured,
has diligently modified its internal controls in order to prevent re-occurrence.
Manager and Company each agree to promptly notify the other of any Material
Control Failure that Manager or Company is aware of or becomes aware of during
the Term. Company and Manager hereby agree that no Material Control Failure
shall exist based on events or circumstances which arose prior to the date
hereof and which Company is aware of as of the Effective Date.

 

(ii)“Measurement Date” means the earliest to occur of (a) December 31, 2016 (or
December 31, 2017 if the Extension Option is properly exercised as provided for
in Section 2(a) below), (b) the date on which Company, directly or indirectly,
sells, conveys or otherwise transfers (together with all prior transfers) at
least ninety percent (90%) of the Properties (by value), including, but not
limited to a Sale, merger, reorganization, issuance of equity securities or
other recapitalization of the Company or its Subsidiaries, affiliates, or parent
companies (whether or not the Company, its Subsidiaries, affiliates or parent
companies is the surviving entity in such transaction); (c) the effective date
of the termination of this Agreement for Cause; or (d) the effective date of the
termination of this Agreement pursuant to Section 12 hereof following a BD2
Sale.

 

(jj)“Offset Amounts” means any damages incurred by Company as a result of Cause,
as determined by the Arbitrators.

 

(kk)“Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

(ll)“Profit Participation Percentage” means (i) 10% for Incentive Profits with
respect to an Applicable Portfolio up to and including the First Threshold of
Incentive Profits; (ii) 20% for Incentive Profits with respect to an Applicable
Portfolio in excess of the First Threshold of Incentive Profits but less than or
equal to the Second Threshold of Incentive Profits; and (iii) 30% for Incentive
Profits with respect to an Applicable Portfolio in excess of the Second
Threshold of Incentive Profits.

 

5

 

 

(mm)“Profit Participation” has the meaning assigned in Section 7(b).

 

(nn)“Profit Participation Threshold” means the amount for each of the Applicable
Portfolios as set forth on Annex A-2

 

(oo)“Properties” means the fee or leasehold interest in the real estate assets
described on Annex A-1 attached hereto and made a part hereof.

 

(pp)“Response Notice” has the meaning set forth in Section 9.

 

(qq)“Sale” (or “Sells” as applicable) means any sale, transfer, conveyance or
other assignment including, any long term (being more than 15 years) ground
lease of all or substantially all of a Property.

 

(rr)“Second Threshold of Incentive Profits” means an amount equal to 20% of the
Profit Participation Threshold for an Applicable Portfolio.

 

(ss)“Service Failure” means (i) the failure of Manager to provide a
substantively equivalent level of asset management and performance under this
Agreement which is Consistent with Past Practices; provided, however, a Service
Failure shall not be deemed to have occurred if Manager has substantially cured
such failure within a period of ten (10) days after written notice outlining the
specific details of such failure, and (ii) the failure of Manager to provide a
substantively equivalent level of accounting services and performance under this
Agreement which is Consistent with Accounting Past Practices; provided, however,
a Service Failure shall not be deemed to have occurred if Manager has
substantially cured such failure within a period of ten (10) days after written
notice outlining the specific details of such failure. Manager agrees to
promptly notify Company of any Service Failure that Manager is aware of or
becomes aware of during the Term.

 

(tt)“Settlement Agreement” means, collectively, that certain (a) Collateral
Transfer and Settlement Agreement, dated as of September 1, 2011, by and among
GKK Stars Acquisition LLC (“GKK Stars”), KBS Acquisition Sub, LLC, KBS GKK
Participation Holdings I, LLC, KBS GKK Participation Holdings II, LLC, KBS Debt
Holdings Mezz Holder, LLC and KBS Acquisition Holdings, LLC, and (b)
Acknowledgment and Consent Agreement, dated as of September 1, 2011, by and
among Goldman Sachs Mortgage Company, Citicorp North America, Inc., GKK Stars,
KBS Acquisition Sub, LLC, KBS GKK Participation Holdings I, LLC, KBS GKK
Participation Holdings II, LLC, KBS Debt Holdings Mezz Holder, LLC and KBS
Acquisition Holdings, LLC.

 

(uu)“Subsidiary” means any direct or indirect subsidiary of the Company, any
partnership, the general partner of which is the Company or any direct or
indirect subsidiary of the Company and any limited liability company, the
managing member of which is the Company or any direct or indirect subsidiary of
the Company.

 

6

 

 

(vv)“Systemic Accounting Failure” has the meaning set forth in Section 9.

 

(ww)“Systemic Accounting Failure Notice” has the meaning set forth in Section 9.

 

(xx)“Termination Fee” means: (a) $7,500,000 for any termination of this
Agreement by the Company pursuant to Section 12(1)(B) of this Agreement, which
termination is effective prior to January 1, 2016, (b) $3,750,000 for any
termination of this Agreement by the Company pursuant to Section 12(1)(B) of
this Agreement effective on or after January 1, 2016 and on or prior to December
31, 2016, and (c) $0.00 for any termination of this Agreement pursuant to
Section 12(1)(B) of this Agreement on or after January 1, 2017. Notwithstanding
the foregoing, at such time as Company pays to Manager the full Profit
Participation payable to Manager as set forth in Section 7(b) hereof as a result
of the termination of this Agreement by the Company pursuant to Section 12(1)(B)
of this Agreement, Manager shall rebate to the Company all or a portion of (but
not in excess of) the Termination Fee paid by Company to Manager in an amount
equal to 50% of (X) the amount by which the Profit Participation paid by Company
to Manager exceeds (Y) (1) $15,000,000 for a termination effective prior to
January 1, 2016 or (2) the Third Year Termination Baseline for a termination
effective on or after January 1, 2016 and on or prior to December 31, 2016. The
parties agree that the amount of the foregoing rebate may be offset against the
payment by the Company to Manager of the Profit Participation triggered by the
termination of this Agreement pursuant to Section 12(1)(B) hereof.
Notwithstanding anything in this Agreement to the contrary, in the event of a
termination of this Agreement by Company pursuant to Section 12(1)(A), Manager
shall not receive a Termination Fee. Additionally, in the event (i) there is no
Profit Participation, and (ii) Company suffers an unreimbursed actually incurred
loss, cost or expense arising out of the fraud, misappropriation of funds or
embezzlement against Company or other willful and material violation of this
Agreement by manager or any employees of Manager (a “Fraud Loss”), then the
parties agree that the amount of the Fraud Loss may be offset against the
payment by the Company to Manager of any Termination Fee.

 

(yy)“Third Threshold of Incentive Profits” means an amount equal to 30% of the
Profit Participation Threshold for an Applicable Portfolio.

 

(zz)“Third Year Termination Baseline” means the amount set forth on Annex E.

 

7

 

 

2.Appointment and Duties of Manager.

 

(a)Appointment. Unless earlier terminated in accordance with the terms of this
Agreement, commencing on the Effective Date and continuing until December 31,
2016, the Company hereby appoints Manager as its exclusive asset manager to
manage the Properties subject to the further terms and conditions set forth in
this Agreement. So long as the Company is not in default of its obligations
hereunder, Company shall have the right to extend the foregoing expiration date
to December 31, 2017 by delivery of written notice to Manager irrevocably
exercising such option, such notice, to be effective must be delivered no later
than May 30, 2016 (herein, the “Extension Option”). Subject to the terms and
conditions of this Agreement, Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein, provided
funds are made available by the Company for such purposes, as set forth in
Section 8 hereof.

 

(b)Duties. Manager will perform (or cause to be performed) the following
services and activities for the Company, all of which activities shall be
performed Consistent with Past Practices:

 

(i)administering or overseeing the Company’s day-to-day operations and
performing and supervising the performance of other administrative functions
necessary to the Company’s management, including the collection of revenues and
the payment of the Company’s debts and obligations (subject to funds being made
available to Manager to pay such debts and obligations), and in the event of an
emergency, Manager shall use commercially reasonable efforts to notify Company
of such emergency as soon as reasonably possible;

 

(ii)serving as the Company’s consultant with respect to the periodic review of
the Properties;

 

(iii)investigating, analyzing and selecting possible opportunities for the sale
of any one or more of the Properties;

 

(iv)retaining and supervising third parties or affiliates to provide property
management services with respect to those Properties that are not otherwise
managed by a tenant pursuant to the terms of such tenant’s lease;

 

(v)engaging and supervising, on the Company’s behalf and at the Company’s
expense, independent contractors which provide real estate-related services,
property management services, legal services, accounting services, due diligence
services and such other services as may be required relating to the Properties;

 

(vi)to the extent expressly authorized by the Company in writing, negotiating,
and closing on the Company’s behalf the sale, exchange or other disposition of
any of the Properties (it being understood that third party fees and expenses
may be incurred at the Company’s expense in connection with any such disposition
efforts);

 

(vii)arranging, negotiating, coordinating and managing operations of any joint
venture or co-investment interests held by the Company with respect to the
Properties and conducting all matters with any joint venture or co-investment
partners;

 

8

 

 

(viii)monitoring the operating performance of the Properties;

 

(ix)providing oversight (including providing development budgets) with respect
to construction, development and other capital improvement projects being
undertaken at any Property (whether on site or located off site but for the
benefit of the Property) including, without limitation, tenant improvements
being undertaken by, or at the direction of, a tenant at any Property (herein,
“Construction Projects”);

 

(x)providing or overseeing the following accounting related services Consistent
with Accounting Past Practices:

 

(1)administration and maintenance of general ledger accounts in the Company’s
MRI accounting system using the Company’s approved chart of accounts. The
Company’s books are to be separate from Manager’s and/or any other Subsidiary’s
books;

 

(2)administration and maintenance of general ledger on both a cash and US GAAP
basis. US GAAP shall include, among other things, straightlining of rent, FAS
141 setup and maintenance, and proper treatment of lease incentives;

 

(3)monthly cash cutoff, other than at the end of the calendar year, shall be on
the 20th of each month. Accruals are to be through the end of each month;

 

(4)administration and maintenance of a general ledger trial balance, balance
sheet, income statement and certain other reports the Manager customarily
prepares in the normal course of business and periodic distribution of such
reports to the Company;

 

(5)preparation of period-end reconciliations and associated period-end journal
entries for all significant balance sheet accounts;

 

(6)accounting oversight including review of monthly trial balances and
supporting documentation and timely correct bank reconciliations;

 

(7)ensure that all expense invoices are submitted for “proper approval” before
processing them for payment;

 

(8)administration of accounts payable (including check generation and wire
transfers);

 

(9)administration of timely payment and recordation of any required principal
and interest payments under any underlying debt of the Properties;

 

9

 

 

(10)administration of recurring cash transfers between bank accounts;

 

(11)determine monthly accruals for any costs incurred and unpaid, regardless of
whether actual invoice has been received, including fixed expenses, and
non-recurring expenses such as repair and maintenance and capital expenditures.
Accruals will be reviewed with the budget and changes will be recommended as
necessary and reflected in accruals. Notwithstanding the foregoing, Manager will
utilize a quarterly accrual process for construction in process. All other
accruals will be prepared monthly;

 

(12)administration of accounts receivable and collections including daily
posting of cash receipts;

 

(13)maintenance of lease database including preparation of lease abstracts for
new and modified lease agreements and preparation of related schedules such as
lease inventory reports and rent rolls;

 

(14)recording and maintenance of depreciation and amortization on all the
following basis- GAAP, tax, and E&P. Depreciation is to be available as
requested in a excel downloaded format;

 

(15)monitor the Company’s compliance with internal policy guidelines as provided
by the Company, including those applicable under Sarbanes-Oxley and including
loan covenants with respect to applicable financing arrangements;

 

(16)act as liaison between the Company and its independent accountants to
provide backup and answer questions with respect to information presented on the
general ledger, trial balance, balance sheet, income statement and certain other
reports the Manager customarily prepares in the normal course of business;

 

(17)maintenance of all accounting records supporting the financial statements
(consistent with the Company’s record retention program) in reasonable fashion
and separate and discrete from the Manager’s accounting records; and

 

(18)following all documented accounting and internal control policies, processes
and procedures as they currently exist and/or may be established in the future
with the approval of Manager and Company.

 

(xi)advising the Company with respect to qualifying to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

 

(xii)assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities;

 

10

 

 

(xiii)assisting with the preparation of work papers for required tax filings and
reports;

 

(xiv)communicating on the Company’s behalf, with any first mortgage lenders
having loans on any of the Properties and with any landlords with respect to any
leased Properties and providing written reports to such lenders in connection
therewith to the extent required by the loan documents applicable to such loans;

 

(xv)using commercially reasonable efforts to oversee the property managers and
to not consent or authorize the property managers to incur expenses by or on
behalf of the Company other than in accordance with the Approved Budget (subject
to any variance permitted in accordance with the applicable property management
agreements);

 

(xvi)provide additional services reasonably requested by Company which are
consistent with the services currently being provided by Manager as of the
Effective Date (for purposes of clarification, if any requested services will
require Manager to hire new employees, then such services shall fall under
romanette (xvii) below); and

 

(xvii)providing additional services to, or for the benefit of, the Company as
may be mutually agreed upon by the Company and Manager (which additional
services may require the payment of additional fees to Manager as may be agreed
upon by Company and Manager).

 

(c)404 Services. As of the Effective Date of this Agreement, the Manager shall:

 

(i)provide Company with reasonable access to internal documents, reports, risk
assessments, process narratives and other information pertaining to and/or used
by Manager in connection with ensuring compliance with Section 404 of the
Sarbanes-Oxley Act;

 

(ii)allow Company’s internal audit to perform property audits, walkthroughs,
process documentation, control testing and any other procedure needed to comply
with Section 404 of the Sarbanes-Oxley Act on an annual basis;

 

(iii)make changes as reasonably requested by the Company to its accounting
reporting requirements; and

 

(iv)make available to the Company, its internal audit team and its accountants
all necessary books, records and other information needed in order to permit
Company to complete ongoing audits.

 

11

 

 

(d)Property Management Subcontracts. Consistent with Past Practices and subject
to the prior written approval of Company, such approval not to be unreasonably
withheld, delayed or conditioned, Manager may enter into agreements with other
parties (on the Company’s standard form), including its affiliates, at market
rates and costs for the purpose of engaging one or more property managers for
and on behalf, and at the sole cost and expense, of the Company to provide
property management and/or similar services to the Company with respect to the
Properties. Notwithstanding the foregoing, all new property management contracts
shall be terminable upon thirty (30) days’ notice without penalty.

 

(e)Other Service Providers. Manager may retain for, and on behalf of, the
Company, and at the sole cost and expense of the Company, at market rates and
costs, such services of accountants, legal counsel, appraisers, insurers and
brokers, among others, including Manager’s affiliates, as Manager deems
necessary or advisable in connection with the management and operations of the
Company and the provision of its duties under this Agreement; provided, that any
such agreement entered into with an affiliate of Manager to perform any such
services shall be engaged on terms no more favorable to such affiliate than
would be obtained from a third party on an arm’s-length basis and if the costs
and expenses of such third party contracts exceed $10,000 in any calendar year
they will be subject to the Company’s approval. Notwithstanding the foregoing,
all new third party contracts shall be terminable upon thirty (30) days’ notice
without penalty.

 

(f)Claims. Should any claims, demands, suits or other legal proceedings in
respect to any of the Properties be made or instituted against Company or any
Subsidiary, Manager shall reasonably assist the Company in the defense or other
disposition thereof.

 

(g)Employees. All matters pertaining to the employment, supervision,
compensation and promotion of Manager’s employees are the sole responsibility of
Manager.

 

(h)Reporting Requirements.

 

(i)Manager shall prepare, or cause to be prepared, with respect to the
Properties: (a) reports and information on the Properties’ operations and
performance as described on Annex B attached hereto in form and substance and to
the extent Consistent with Past Practices and Consistent with Accounting Past
Practices; and (b) such other reports as may be reasonably requested by Company.
Monthly and quarterly books shall be finalized and available for review by
Company as soon as reasonably practicable and in any event shall be available
for review by Company within seven (7) business days following the 20th of each
month other than December and within seven (7) business days following December
31st;

 

(ii)Intentionally Omitted

 

(iii)Manager shall prepare, or cause to be prepared, all materials and data
necessary to complete an annual audit of the Company’s books of account by a
nationally recognized independent accounting firm of good reputation, initially
Ernst & Young; and

 

12

 

 

 



 



(iv)Additionally and notwithstanding anything in this Agreement to the contrary,
Manager acknowledges and agrees that it will prepare the financial accounting
reports required by all mortgage loans which affect the Properties.

 

(i)Budgets and Business Plans:

 

(1)The operating and capital budget (the “Budget”) for the operation, repair and
maintenance of each of the Properties for 2013 (the “2013 Budget”) has been
submitted to, and has been approved by, Company. On or before the date specified
each year by the Company (but no earlier than July 31st, nor later than October
31st), Manager shall prepare and submit to Company a preliminary Budget for the
next calendar year followed by a final Budget for the next calendar year,
incorporating any changes requested by Company. Such Budgets shall be uploadable
by the MRI accounting system and shall:

 

(A)Be prepared on a basis Consistent with Past Practices and Consistent with
Accounting Past Practices and in sufficient form and detail that when uploaded
into the MRI accounting system, can be used by the Company to prepare a cash and
accrual basis budget; and

 

(B)Show a month by month projection of income, expenses, capital expenditures
and reserves. After written approval of each such Budget by Company (each such
approved Budget being an “Approved Budget”), Manager shall oversee the
implementation by the property managers of the Approved Budget.

 

(C)Manager shall prepare on a monthly basis (i) variance analysis of rental
income as compared to budget (to be prepared as part of a 13 month trend
analysis); (ii) variance analysis of common area maintenance (CAM) percentages
as compared to prior month actual (to be prepared as part of a 13 month trend
analysis); (iii) variance analysis of actual expenses as compared to prior month
actual; and (iv) comparison of actual expenses to budgeted expenses as
requested, but not more than quarterly.

 

(2)For Significant Properties in major metropolitan areas, Manager shall provide
Company such other information reasonably requested by Company including: (i) a
list of all properties competitive with the Properties, a list of the tenants of
each, and all other reasonably available information for such competitive
properties, and (ii) basic demographic data relating to the market area of the
Properties, including population growth, major employers, employment and
unemployment levels and, if a property is a retail property, retail sales and
housing starts in such area.

 

13

 

 

(3)From time to time, upon Company’s request, such other information with regard
to Properties as may reasonably be requested including the following:

 

(A)Supporting leases and lease abstracts as requested;

 

(B)Cash flow projection broken out by NOI, capital expenditures, debt service
payments, principal draws and paydowns, and projected net sales proceeds updated
as requested over the assets’ expected hold period to the extent Company advises
Manager of such hold period (or if not provided, the hold period shall be deemed
to be equal to 5 years), but at a minimum on a quarterly basis and provided in a
format approved by Company; and

 

(C)Property Performance Report (“PPR”): Manager shall provide to Company a
Quarterly PPR for each of the Properties, in the form attached hereto as Annex
C. Manager shall use good faith efforts to provide such PPRs to Company by the
third week of each calendar quarter, but in any event, shall provide such
Quarterly PPRs to Company by the last day of the month following the month with
respect to which the PPR is applicable.

 

(j)Use of Manager’s Funds. Manager shall not be required to expend money in
excess of that contained in any applicable Company Account or otherwise made
available by the Company to be expended by Manager hereunder.

 

(k)Reliance by Manager. Manager, in performing its duties under this Section 2,
shall be entitled to rely on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by Manager at the Company’s sole cost and expense.

 

(l)Payment and Reimbursement of Expenses. The Company shall pay all expenses,
and reimburse Manager for Manager’s expenses incurred on its behalf, in
connection with any such services to the extent such expenses are reimbursable
by the Company to Manager pursuant to Section 8 hereof.

 

14

 

 

3.Dedication; Other Activities.

 

(a)Devotion of Time. Manager will provide a management team (“Team”) to deliver
the management services to the Company hereunder. Manager covenants to the
Company that the Team shall devote sufficient time to the management of the
Company to satisfy its responsibilities under this Agreement and to properly
perform its duties and obligations under this Agreement, including, without
limitation, (i) to address and remedy any and all accounting processes and
errors which have occurred by Manager and its Team over the prior twelve (12)
calendar month period, and (ii) timely providing correct bank reconciliations.
The Company shall have the benefit of Manager’s reasonable judgment and effort
in rendering services and, in furtherance of the foregoing, Manager shall not
undertake activities which, in its reasonable judgment, will adversely affect
the performance of its obligations under this Agreement.

 

(b)Other Activities. Except to the extent set forth in clause (a) above, nothing
herein shall prevent Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses, or from
rendering services of any kind to any other Person.

 

4.Bank Accounts.  At the direction of the Company, Manager may establish and
maintain on behalf of the Company one or more bank accounts in the name of the
Company or any other Subsidiary (any such account, a “Company Account”), collect
and deposit funds into any such Company Account and disburse funds from any such
Company Account, Consistent with Past Practices and Consistent with Accounting
Past Practices and in accordance with the terms of this Agreement.
Notwithstanding the foregoing, Manager shall designate control of any such
Company Account to the Company and the Company shall give to Manager joint
signature authority with respect to checks for such bank accounts. Manager shall
from time to time render appropriate accountings of such collections and
payments to the Company and, upon request, to the auditors of Company as set
forth in Section 2 of this Agreement. The bank at which such accounts will be
maintained shall be subject to the approval of Company.

 

5.Records; Confidentiality.

 

(a)Records. Manager shall maintain appropriate books of account and records
relating to services performed under this Agreement, and such books of account
and records shall be accessible for inspection by representatives of the Company
at any time during normal business hours.

 

(b)Confidentiality. Manager shall keep confidential any nonpublic information
obtained in connection with the services rendered under this Agreement and shall
not disclose any such information (or use the same except in furtherance of its
duties under this Agreement), except: (i) with the prior written consent of the
Company; (ii) to legal counsel, accountants and other professional advisors;
(iii) to appraisers, consultants, financing sources and others in the ordinary
course of the Company’s business; (iv) to governmental officials having
jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which Manager or any
Person to whom disclosure is permitted hereunder is a party. The foregoing shall
not apply to information which has previously become available through the
actions of a Person other than Manager not resulting from Manager’s violation of
this Section 5(b). The foregoing is not intended to prevent Manager or its
Affiliates from, and Manager is permitted to, bid on Properties offered for sale
by the Company even if such bid utilizes confidential information; provided,
however, prior to bidding or participating in any foreclosure sale of any of the
Properties, (i) Manager or any Affiliate of Manager shall first notify Company
and KBS REIT in writing of Manager’s or any of its Affiliate’s interest in
bidding on any such foreclosure sales of any Properties, (ii) Manager shall
represent and warrant to Company and KBS REIT in writing that Manager is unaware
of any material information (whether written or oral) relating to the Properties
offered for sale that is not available to the Company, and (iii) Manager shall
recuse itself from the sales process for such Properties, and Manager shall not
be privy to any other bids for such Properties.

 

15

 

 

6.Obligations of Manager; Restrictions.

 

(a)Restrictions. Manager shall refrain from any action that, in its sole
judgment made in good faith, would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or the
Properties. Furthermore, Manager shall use its good faith, commercially
reasonable efforts to not authorize the property managers to take actions that
would cause the Company to incur costs in excess of that set forth in the
Approved Budget (plus any variance afforded the property managers pursuant to
the property management agreements) without first advising the Company of such
costs and obtaining their approval. If Manager is ordered to take any such
action by the Company, Manager shall promptly notify the Company of Manager’s
judgment that such action would violate any such law, rule or regulation or
would be for a cost in excess of that set forth in the Approved Budget.
Notwithstanding the foregoing, the Manager, shall not be liable to the Company
or any Subsidiary, or any of the Company’s stockholders, members or partners for
any act or omission by Manager, its managers, directors, officers, employees or
agents taken in good faith or except as provided in Section 10 hereof.

 

(b)Manager’s Insurance. Manager shall maintain the following insurance in
Manager’s name applicable to Manager’s activities under this Agreement
(collectively, “Manager’s Insurance”): (i) “errors and omissions” coverage with
an aggregate policy limit of $10,000,000, (ii) commercial crime coverage with an
aggregate policy limit of not less than $1,000,000, (iii) broad form commercial
general liability coverage in an amount not less than $20,000,000 combined
single limit, (iv) automobile liability coverage for both owned and non-owned
vehicles, in an amount not less than $5,000,000 combined single limit and (v)
workers compensation insurance as required by law covering all Manager’s
employees (and, when required by law, compulsory non-occupational disability
insurance).

 

16

 

 

(c)Manager’s Insurance Requirements. Manager’s Insurance shall be underwritten
by reputable, financially sound companies. Manager shall furnish Company with
certificates evidencing Manager’s Insurance within ten (10) business days
following the Effective Date and thereafter upon renewing or replacing such
insurance. Manager’s Insurance policies shall provide that they may not be
cancelled or modified unless thirty (30) days’ prior written notice of such
cancellation or modification has been provided to Company. Company shall be
named as a loss payee on Manager’s commercial crime insurance policy.

 

(d)Company’s Insurance. Company and Manager acknowledge and agree that Company,
at its expense, has obtained property and liability insurance with respect to
the Properties and shall maintain and keep in force such property and liability
insurance to the extent reasonably and commercially feasible (“Company’s
Insurance”). Company shall deliver to Manager certificates of insurance
evidencing Company’s Insurance within ten (10) business days following the
Effective Date, which certificates shall state that Company’s Insurance shall be
primary and non-contributory as to claims made against Company and Manager and
which are not covered by Manager’s indemnity pursuant to Section 10 below.
Manager shall be named as an additional insured on Company’s liability insurance
and evidence thereof shall be furnished to Manager. Manager shall furnish any
information that is reasonably requested or required by Company for the purpose
of establishing the placement of insurance coverage and shall aid and cooperate
in every reasonable way with respect to such insurance and any loss thereunder.
Manager shall promptly notify Company and the insurance carrier if Manager
receives notice of any loss, damage or injury with respect to any of the
Properties. Company shall cause Manager to be covered as an additional insured
under Company’s Commercial General Liability Insurance covering the Properties.
To the extent that Company is entitled to any Offset Amounts or reimbursement of
Fraud Losses as expressly provided for herein, Manager shall be entitled to
receive any subsequent recoveries from any insurance policies relating to such
Offset Amounts. Company shall use commercially reasonable efforts to pursue any
insurance claims relating to Offset Amounts or Fraud Losses.

 

7.Compensation.

 

(a)Management Fee. For the entire term of this Agreement, Company hereby agrees
to pay to Manager a management fee equal to $7,500,000 per year in equal monthly
installments of $625,000, plus reimbursement of all property related expenses
paid by Manager on behalf of Company (together, the “Base Management Fee”),
payable monthly in arrears, plus the amount, if any, of the Profit
Participation, as described below. Notwithstanding the foregoing to the
contrary, in the event Manager, after the Effective Date in its sole and
absolute discretion, at any time or from time to time reduces the head count of
employees providing services to Company in any material respect, Manager and
Company agree that the Base Management Fee shall thereafter be reduced by an
amount equal to the actual savings to Manager resulting from the reduction in
head count (base salary and benefits and after payment of severance). In such
event, Company and Manager shall execute a writing setting forth the new Base
Management Fee.

 

17

 

 

(b)Profit Participation.

 

(i)Calculation. Company shall also pay to Manager a profit participation
(“Profit Participation”) in an amount equal to the Profit Participation
Percentage of the Incentive Profits minus any Offset Amounts and Fraud Losses
(without double counting). The Profit Participation shall be determined on an
Applicable Portfolio by Applicable Portfolio basis taking into account all sales
of Properties in an Applicable Portfolio from time to time (and all such
Properties remaining as of the Measurement Date). For avoidance of doubt, an
example of the calculation of the Profit Participation is attached hereto as
Annex D.

 

(ii)Intentionally Omitted

 

(iii)Reporting; Inspections. Manager will require, and Company shall provide:
(i) Asset Value Documentation (to be delivered no later than five (5) days
following the public disclosure by KBS REIT of its net asset value); (ii) if
this Agreement has been terminated prior to such date, any other reports and
information reasonably requested by Manager and reasonably available to Company
to verify or determine the amounts included in the calculation of the Profit
Participation; and (iii) notice of all Affiliate transactions along with detail
confirming those transaction are on third party terms. If Manager does not agree
with the values of any net assets in the Company for the calendar year in which
the Measurement Date occurs submitted by Company as set forth above, then
Company shall make available to an independent third party selected by Manager
and reasonably acceptable to Company (the “Third Party Reviewer”) the applicable
Company books and records for such Third Party Reviewer to value such net
assets. If such Third Party Reviewer’s valuation differs in any manner from the
Company’s valuation of any net asset(s) and within seven (7) days of the receipt
of such Third Party Reviewer’s valuation by the parties the Company and Manager
are still not able to agree on the value of the applicable net asset(s), then
within seven (7) days of the receipt of such Third Party Reviewer’s valuation by
the parties, each of the Company and the Manager shall choose an arbitrator, and
such arbitrators shall work in good faith to agree upon the value of the
applicable net asset(s) within thirty (30) days of their selection. In the event
such arbitrators cannot agree upon a value, they shall choose a third arbitrator
who shall work in good faith to determine the value of the applicable net
asset(s) within fifteen (15) days of his/her selection and such valuation shall
be accepted by Company and Manager and shall be determinative and final.
Representatives of the Manager shall have the right to inspect the books and
records of the Company and its Subsidiaries at any time during normal business
hours upon reasonable notice to the Company.

 

18

 

 

(iv)Determination of Profit Participation. The obligation to pay the Profit
Participation to Manager shall survive any termination of the Agreement
(including a termination for Cause). The terms and provisions of this Agreement
relating to the determination of the Profit Participation shall survive any
termination of this Agreement (including a termination for Cause). The amount,
if any, of the Profit Participation payable to Manager shall be determined on
the Measurement Date (whether or not this Agreement has been terminated prior to
such date).

 

(v)Payment. Payment of the Profit Participation shall be due and payable in cash
(except as otherwise set forth in the following sentence), within (a) five (5)
business days following the sale of one or more Properties included in an
Applicable Portfolio for an amount (when taking into account all prior sales
within that Applicable Portfolio) that is at least equal to the Profit
Participation Threshold for that Applicable Portfolio; and (b) with respect to
the calculation of Equity Value as of the Measurement Date, no later than ten
(10) business days following the calculation of such Gross Value which must be
completed no later than sixty (60) days following the Measurement Date. If the
Company sells Properties, or is itself sold, directly or indirectly, for
non-cash consideration, Manager shall be paid a pro-rata portion of the Profit
Participation in the form of such non-cash consideration.

 

(vi)Survival. The obligation to pay the Profit Participation shall survive any
direct or indirect Sale by Company, its parent or any Subsidiary, of all or any
portion of the direct or indirect equity interests in Company or any of the
direct or indirect equity interests in the entities which own the Properties
(including, without limitation any merger, reorganization, issuance of equity
securities or other recapitalization of the Company or its Subsidiaries,
Affiliates or parent companies (whether or not the Company, its Subsidiaries,
Affiliates or parent companies is the surviving entity in such transaction)).

 

(c)No Interest in Company or Properties. Notwithstanding anything in this
Agreement to the contrary, both Company and Manager acknowledge and agree that
(i) the Profit Participation are simply contractual rights being granted by
Company to Manager in this Agreement, and (ii) Manager shall have no equity
interest whatsoever in the Properties, the Company or any of the Company’s
Subsidiaries.

 

(d)Construction Management. Company shall pay to Manager a fee (“Construction
Oversight Fee”) equal to the Applicable Percentage of Construction Costs with
respect to Construction Projects. The Construction Oversight Fee shall be paid
on a monthly basis on or before the 5th day of each calendar month based on an
agreed to schedule between the Company and Manager as it relates to each
applicable Construction Project.

 

19

 

 

(e)No Breach Event. The Company and Manager each acknowledge that (i) each of
the Company and GKK Stars has completely satisfied each and every one of its
respective obligations under the Settlement Agreement to the date of this
Agreement, (ii) no Breach Event has occurred under the Settlement Agreement, and
(iii) none of the Company or any affiliate of the Company has any right under
the Settlement Agreement to (A) offset any amounts then and thereafter owing to
Manager under this Agreement or (B) seek the return from Manager or any
affiliate of Manager of any amounts accrued and paid under this Agreement.
Manager acknowledges that GKK Stars still has continuing obligations set forth
under Section 5.8 of the Settlement Agreement.

 

(f)Releases. Each of the Company and the Manager acknowledge and agree on behalf
of themselves and their respective officers, directors, managing directors,
members, managers, principals, partners, shareholders, affiliates, subsidiaries,
agents, attorneys, employees, heirs, executors, administrators, legal 
representatives, successors and assigns that the Release Effective Date (as
defined in the Settlement Agreement) has occurred.

 

8.Expenses.  So long as such expenses are incurred by Manager in good faith in
furtherance of the services provided by Manager under this Agreement, the
Company shall pay all of its expenses and shall reimburse Manager for its
documented reasonable expenses incurred on the Company’s behalf in accordance
with this Agreement (collectively, the “Expenses”). Expenses include all
reasonable and customary costs and expenses which are expressly designated
elsewhere in this Agreement as the Company’s expenses, together with the
following:

 

(a)travel and out-of pocket expenses incurred in connection with the services
provided by Manager under this Agreement;

 

(b)costs of third-party professional fees including, but not limited to, legal,
accounting, tax, auditing and other similar services performed for the Company;

 

(c)compensation and expenses, including salary, bonuses, health and welfare
benefits and liability insurance, for employees and independent contractors
assigned to one or more Properties;

 

(d)costs associated with establishing and maintaining bank accounts;

 

(e)costs associated with any computer hardware or software used for the Company,
including, but not limited to, any software or licenses required for Manager’s
use of the MRI accounting system;

 

(f)costs and expenses incurred contracting with third parties, including
affiliates of Manager;

 

20

 

 

(g)all other costs associated with the Company’s business and operations,
including, but not limited to, costs of owning, protecting, maintaining,
developing and disposing of Properties, including appraisal, engineering and
environmental studies, reporting, audit and legal fees;

 

(h)costs and expenses charged by states and municipalities on entities doing
business in those locations;

 

(i)costs and expenses incurred in connection with corporate and partnership
maintenance and legal compliance including annual filing fees, state fees,
service company charges and other items;

 

(j)all expenses actually incurred by Manager which are reasonably necessary for
the performance by Manager of its duties and functions in accordance with the
terms of this Agreement;

 

(k)actual wages, salaries and benefits of property accounting staff at the level
of property controller and below, for all property accounting services relating
to the Properties as agreed to by Company and Manager; and

 

(l)payment to Manager for costs incurred in providing in house legal services
to, or for the benefit of Company and/or the Properties, provided, that the
total payment to Manager shall not exceed $41,667 for the balance of 2013 and
shall not exceed $500,000 in any full calendar year thereafter and further
provided that such $500,000 cap shall be reduced in a manner mutually agreed to
by Company and Manager in the event Manager reduces its staff of in-house
lawyers providing legal services for the benefit of the Company.

 

Manager may retain third parties including accountants, legal counsel, real
estate underwriters and brokers, among others, on the Company’s behalf, and be
reimbursed for such services. The provisions of this Section 8 shall survive the
expiration or earlier termination of this Agreement to the extent such expenses
have previously been incurred or are incurred in connection with such expiration
or termination.

 

9.Accounting Matters. In the event Company reasonably determines Manager is
failing in a systemic and repeated manner to perform Accounting Services in any
material respect (each such failure being a “Systemic Accounting Failure”),
Company shall have the right to promptly notify Manager (the “Systemic
Accounting Failure Notice”), in writing, of such event, which Accounting Failure
Notice shall include a reasonably detailed description of such Systemic
Accounting Failure together with all appropriate backup documentation. Within
ten (10) business days of Manager’s receipt of such Systemic Accounting Failure
Notice, Manager shall notify Company, in writing (the “Response Notice”), that
it elects to cure in all material respects such Systemic Accounting Failure as
described below. If Manager fails to deliver a Response Notice by the end of
such ten (10) business day period, Company shall deliver to Manager a second
Systemic Accounting Failure Notice containing the following legend prominently
displayed in bold, all caps and fourteen (14) point or larger font in the
transmittal letter requesting approval: THIS IS A SECOND NOTICE OF A SYSTEMIC
ACCOUNTING FAILURE. MANAGER’S RESPONSE IS REQUESTED WITHIN FIVE (5) BUSINESS
DAYS. MANAGER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN
MANAGER BEING DEEMED TO HAVE AGREED THAT A SYSTEMIC ACCOUNTING FAILURE HAS
OCCURRED AND MANAGER HAS ELECTED TO NOT CURE SUCH SYSTEMIC ACCOUNTING FAILURE.
In the event that Manager fails to deliver a Response Notice to Company within
five (5) business days of receipt of a second Systemic Accounting Failure Notice
delivered with the legend described above, then Manager shall be deemed to have
agreed that a Systemic Accounting Failure has occurred and Manager has elected
to not cure such Systemic Accounting Failure and Company shall be entitled to
the Remedy until such time as the Systemic Accounting Failure is cured as
described below.

 

21

 

 

If Manager delivers a Response Notice it shall promptly commence and diligently
proceed to correct the Systemic Accounting Failures noted by Company, which
correction may be achieved by curing the specific Systemic Accounting Failures
or by Manager correcting its internal controls, procedures and processes as
appropriate to avoid a repeat of the identified Systemic Accounting Failure and
which cure must be completed, in any event, no later than fifteen (15) business
days following the receipt of the initial Systemic Accounting Failure Notice;
provided, however, with respect to a cure that requires performance by Manager
on a quarterly basis, Manager shall complete such cure within such fifteen (15)
business day period (and shall be charged a Remedy if such cure is not completed
within such fifteen (15) business day period) and provided such cure is in place
within such fifteen (15) business day period, Manager shall not be charged a
Remedy unless in the next following applicable quarter such cure fails. If
Manager fails to so cure such Systemic Accounting Failure on or before said
fifteen (15) business day period (or next quarter as applicable), then, as the
Company’s sole remedy, a portion of the Base Management Fee payable to Manager
in an amount equal to $100,000 per month (or $3,333.33 per day per Systemic
Accounting Failure until all such Systemic Accounting Failure(s) are cured, as
reasonably determined by Company) shall be retained by Company, and shall not
paid to Manager (herein, the “Remedy”).

 

Notwithstanding the foregoing to the contrary, Manager shall have the right to
dispute the existence of a Systemic Accounting Failure and submit such matter to
the Arbitrators for their determination as set forth in the definition of Cause;
provided, however, during such determination, Manager shall use best efforts to
reasonably address any concerns raised by Company and notwithstanding the
forgoing, Company shall be entitled to the Remedy if a Systemic Accounting
Failure is not cured within the applicable cure period set forth above (without
Manager being deemed to agree that a Systemic Accounting Failure has occurred)
regardless of whether or not Manager is disputing the existence of a Systemic
Accounting Failure. However, if at a later date the Arbitrators determine that
there was not a Systemic Accounting Failure, then Company shall promptly
reimburse the Remedy to Manager. If the Arbitrators conclude that a Systemic
Accounting Failure has occurred, then Company shall have the right to cure such
Systemic Accounting Failure within the time frames set forth above or a Remedy
shall be due.

 

22

 

 

10.Limits of Manager Responsibility; Indemnification.

 

(a)Pursuant to this Agreement, Manager will not assume any responsibility other
than to render the services called for hereunder and will not be responsible for
any action of the Company in following or declining to follow its advice or
recommendations. Except in the event of a Material Breach, Manager will not be
liable to the Company, any Subsidiary, any of their directors, officers,
stockholders, managers, owners or partners for acts or omissions performed or
not performed in accordance with and pursuant to this Agreement. In no event
shall any Affiliate of the Manager or any of the Manager’s or its Affiliates
respective members, stockholders, partners, managers, directors, officers,
employees and agents be liable to the Company, any Subsidiary, any of their
directors, officers, stockholders, managers, owners or partners for acts or
omissions performed or not performed in accordance with, pursuant to or
otherwise in connection with this Agreement The Company agrees to indemnify
Manager and its Affiliates and their respective members, stockholders, partners,
managers, directors, officers, employees and agents with respect to all
expenses, losses, actual damages, liabilities, demands, charges and claims
arising from acts or omissions of Manager performed in good faith in accordance
with and pursuant to this Agreement and not resulting from the gross negligence
or willful misconduct of Manager or as a result of the reckless disregard by
Manager of its duties hereunder, as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction; provided, however,
Manager first agrees to (i) make all necessary claims under the Manager’s
Insurance that Manager is required to carry under this Agreement, (ii) use best
efforts to pursue such claims until completion, and (iii) first use all proceeds
of such claims, prior to making any claims against the Company under this
Section 10. Manager agrees to indemnify Company and its directors and officers
with respect to all expenses, losses, actual damages, liabilities, demands,
charges and claims arising from acts of Manager constituting willful misconduct,
gross negligence or reckless disregard of its duties under this Agreement by
Manager, as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction. The provisions of this Section 10 shall survive the
expiration or earlier termination of this Agreement.

 

(b)In the event of a Breach, regardless of whether or not such Breach is a
Material Breach, (i) Manager shall reimburse Company (A) any funds or monies
which Company loses due to fraud, misappropriation of funds or embezzlement by
Manager in its corporate capacity and (B) all out of pocket costs and expenses
incurred by the Company relating to such matters and (ii) the Company shall be
entitled to pursue all rights and remedies available at law or in equity, except
as otherwise set forth herein.

 

11.No Joint Venture/Independent Contractor.  Nothing in this Agreement shall be
construed to make the Company and Manager partners or joint venturers or impose
any liability as such on either of them. Manager in performance of its duties
however is an independent contractor.

 

23

 

 

12.Term; Termination.

  

The “Term” of this Agreement is from the Effective Date through December 31,
2016, (or December 31, 2017 if the Extension Option is properly exercised)
subject to the right of (1) the Company to terminate this Agreement: (A) at any
time on thirty (30) days prior written notice for Cause; or (B) with no
requirement of Cause upon the satisfaction of the following conditions: (i) the
closing of the sale of all or substantially all of the Properties comprising the
BD2 portfolio (the “BD2 Sale”); (ii) 60 days prior written notice of termination
delivered by the Company to the Manager, which notice shall be irrevocable and
which notice may only be delivered following the closing of the BD2 Sale; and
(iii) the payment of the Termination Fee by Company to Manager in immediately
payable funds on or prior to the effective date of termination; and (2) the
right of manager to terminate this Agreement in the event of a Company Default.

 

13.Action Upon Termination or Expiration of Agreement. Without limiting the
obligation of Company to pay to Manager the Profit Participation and the
Termination Fee (to the extent otherwise payable) and without limiting the
obligation of the Company to continue to comply with the reporting requirements
contained herein for the benefit of the Company which shall expressly survive
any termination of this Agreement), from and after the effective date of a
termination of this Agreement, Manager shall not be entitled to the Base
Management Fee or Construction Oversight Fee for further services under this
Agreement, but shall be paid all compensation accruing to the date of
termination and shall be reimbursed for properly incurred expenses. Upon such
termination or expiration, Manager shall reasonably promptly:

 

(a)after deducting any accrued compensation and reimbursement for Expenses to
which it is then entitled, pay over to the Company all money collected and held
for the account of the Company pursuant to this Agreement;

 

(b)deliver to the Company a full accounting, including a statement showing all
payments collected and all money held by it, covering the period following the
date of the last accounting furnished to the Company with respect to the Company
and through the termination date; and

 

(c)upon notice of termination of this Agreement, Manager shall immediately
gather all books, records, accounts and any and all other records, documents or
materials relating to the Properties or the Company as may be in the possession
or control of Manager, including, without limitation, diskettes containing
reports or other materials generated in connection with the performance by
Manager of its services hereunder, originals of all insurance policies, bills of
sale, leases, licenses, service contracts, permits, plans, equipment, tools,
supplies and keys with respect to the Properties; and Manager shall provide to
Company a list of employees who perform services relating to the Properties
after Manager has determined which of such employees shall be terminated. Upon
the effective date of termination, Manager shall (i) deliver to Company or its
designee all of such books, records, accounts and other materials and any and
all other records or documents pertaining to the Properties, whether or not
enumerated herein, which are necessary or desirable for the ownership and
operation of the Properties, (ii) assign to Company any and all rights Manager
may have in and to any existing contracts, licenses and permits relating to the
operation and maintenance of the Properties, if any, (iii) provide the Company
with access to Manager’s electronic accounting and leasing data so that such
information can be uploaded into the Company’s accounting and property
management systems, and (iv) furnish such information and take all such actions
as Company shall reasonably require, in order to effectuate an orderly and
systematic ending of the duties and activities of Manager under this Agreement.

 



24

 

 





 

14.Release of Money or other Property Upon Written Request. Manager agrees that
any money or other property of the Company held by Manager under this Agreement
shall be held by Manager as custodian for the Company, and Manager’s records
shall be clearly and appropriately marked to reflect the ownership of such money
or other property by the Company. Upon the receipt by Manager of a written
request signed by a duly authorized officer of the Company requesting Manager to
release to the Company any money or other property then held by Manager for the
account of the Company under this Agreement, Manager shall release such money or
other property to the Company within ten (10) business days following such
request. Manager shall not be liable to the Company, any Subsidiary or any of
their respective directors, officers, stockholders, managers, owners or partners
for any acts or omissions by the Company in connection with the money or other
property released to the Company in accordance with the terms hereof. The
Company shall indemnify Manager and its affiliates and their respective members,
stockholders, partners, managers, directors, officers, employees and agents
against any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever which arise in connection with Manager’s release
of such money or other property to the Company in accordance with the terms of
this Section 14. Indemnification pursuant to this Section 14 shall be in
addition to any right to indemnification under Section 10.

 

15.Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when delivered against receipt or upon actual receipt of (a)
personal delivery, (b) delivery by a reputable overnight courier, (c) delivery
by facsimile transmission against answerback, or (d) delivery by registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below:

 

If to the Company: c/o KBS Capital Advisors, LLC   620 Newport Center Drive,
Suite 1300   Newport Beach, CA 92660   Attn: Brian Ragsdale and David Snyder    
With a copy to: Greenberg Traurig, LLP   3161 Michelson Drive, Suite 1000  
Irvine, CA 92612   Attn: L. Bruce Fischer

 

25

 

 

With a copy to: Mayer Brown LLP   700 Louisiana, Suite 3400   Houston, Texas
77002   Attn: Ronald M. Shoss     If to Manager: c/o Gramercy Proprety Trust.  
521 Fifth Avenue, 30th Floor   New York, New York 10175   Attn: Allan B.
Rothschild and Peter Tubesing     With a copy to: Kirkland & Ellis, LLP   300 N.
LaSalle Street   Chicago, IL  60654   Attn: Andrew D. Small

 

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 15 for the giving of notice.

 

16.Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns as provided in
this Agreement.

 

17.Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement. The express
terms of this Agreement controls and supersedes any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement. This
Agreement may not be modified or amended other than by an agreement in writing
signed by the parties hereto.

 

18.Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the internal laws of the State of
New York, without regard to conflicts of laws principles thereof. Any legal
suit, action or proceeding arising out of or relating to this Agreement may at
the instituting party’s option be instituted in any Federal Court in the City of
New York, County of New York, pursuant to Section 5-1402 of the New York General
Obligations Law and each party hereto waives any objections which it may now or
hereafter have based on venue and/or forum non convenient of any such suit,
action or proceeding, and each party hereto hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.

 

26

 

 

19.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

20.Titles Not to Affect Interpretation. The titles of sections, paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.

 

21.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

22.Provisions Separable. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

23.Principles of Construction. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. All references to recitals, sections, paragraphs and
schedules are to the recitals, sections, paragraphs and schedules in or to this
Agreement unless otherwise specified.

 

24.Assignment; Change of Control of Manager. Manager may not assign its duties
under this Agreement except as described in this Section 24. Manager may assign
this Agreement, Manager’s duties hereunder or direct or indirect interests in
Manager so long as the assignee or Manager, as the case may be, shall be
controlled, directly or indirectly, by Gramercy Property Trust. For avoidance of
doubt the purposes of this Section 24, Gramercy Property Trust. shall include
any successor to Gramercy Property Trust. whether by merger, consolidation or
similar business combination transaction, however characterized. Furthermore,
Manager may assign, freely, to one or more persons or entities its rights to
receive the Profit Participation and/or the Termination Fee. This Agreement may
not be assigned by Company without the prior written consent of the Manager.

 

25.No Personal Liability. None of the members, owners, partners (general or
limited), direct or indirect, officers, directors, shareholders, employees,
agents, trustees or representatives of Company, any Subsidiary or Manager shall
be liable, accountable or subject to any suit for any costs, expenses, or
liability arising directly or indirectly, out of Company’s or Manager’s (as
applicable) failure or refusal to satisfy its obligations hereunder or out of
the transactions contemplated by this Agreement.

 

27

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  KBS ACQUISITION SUB, LLC   a Delaware limited liability company

 

  By: /s/ David E. Snyder   Name:  David E. Snyder   Title: Chief Financial
Officer

 

28

 

 

  GKK REALTY ADVISORS LLC   a Delaware limited liability company

 

  By: /s/ Allan B. Rothschild*   Name: Allan B. Rothschild   Title: Vice
President

 

* Note: Executed as of December 19, 2013

 

29

 

 

Annex A-1

 

Property
Number   Property Name   Address Line   City   State   Zip RG1117  
5201-Bentonville   808 S. Walton Rd.   Benton   AR   72712 RG1118  
5203-Mountain Home Mn-Mn Bldn   650 South Street   Mountain Home   AR   72653
RG1119   5204 -RH Johnson-Mn Bldng   19022 R.H. Blvd   Sun City   AZ   85375
RG1120   5205 -Arnold   1082 Highway 4   Arnold   CA   95223 RG1121   5206
-Bay-Fair   1200 Fairmont Drive   San Leandro   CA   94578 RG1122   5208
-Burlingame-Mn Bldng   400 El Camino Real   Burlingame   CA   94010 RG1123  
5209 -Canoga Park Branch   22004 Sherman Way   Canoga Park   CA   91303 RG1124  
5210 -College Heights   2800 Oswell Street   Bakersfield   CA   93306 RG1125  
5211 -Dinuba   240 East Tulare Street   Dinuba   CA   93618 RG1126   5212 -East
Fresno   4445 East Tulare Street   Fresno   CA   93702 RG1127   5214 -Eureka
Main   334 F Street   Eureka   CA   95501 RG1128   5215 -Folsum   403 East
Bidwell Street   Folsum   CA   95630 RG1129   5216 -Fort Bragg   228 North Main
Street   Fort Bragg   CA   95437 RG1130   5217 -Hanford -Main Building   180
North Redington   Hanford   CA   93230 RG1131   5218 -Healdsburg   502
Healdsburg Ave   Healdsburg   CA   95448 RG1132   5219 -Hemet Branch   1687 East
Florida Ave   Hemet   CA   92544 RG1133   5220 -Hilltop   1300 Hilltop Drive  
Redding   CA   96003 RG1134   5222 -Lemoore   338 West D Street   Lemoore   CA  
93245 RG1135   5223 -Lincoln Village   503 West Benjiman Holt Drive   Stockton  
CA   95207 RG1136   5224 -Livermore   1748 Railroad Ave   Livermore   CA   94550
RG1137   5225 -Martin Luthr Kng Jr.   4103 South Western Ave   Los Angeles   CA
  90062 RG1138   5227 -Mission-23rd   2701 Mission Street   San Francisco   CA  
94110 RG1139   5228 -Montrose Branch   2320 Honolulu Ave   Montrose   CA   91020
RG1140   5229 -Ontario Plaza Branch   910 North Mountain Ave   Ontario   CA  
91762 RG1141   5230 -Orangevale Branch   8890 Greenback Lane   Orangevale   CA  
95662 RG1142   5231 -Oroville   1820 Oro Dam Boulevard   Oroville   CA   95966
RG1143   5234 -Pleasanton   337 Main Street   Pleasanton   CA   94566 RG1144  
5235 -Porterville-Mn Bldng   345 North Main Street   Porterville   CA   93257
RG1145   5236 -Reedley   936 G Street   Reedley   CA   93654 RG1146   5237
Reseda Branch   18120 Sherman Way   Reseda   CA   91335 RG1147   5238
-Ridgecrest   101 West Ridgecrest   Ridgecrest   CA   93555 RG1148   5240
-Sherman Oaks   14701 Ventura Boulevard   Sherman Oaks   CA   91403 RG1149  
5241 -Slauson Vermont   5700 South Vermonth Ave   Los Angeles   CA   90037
RG1150   5242 -St. Helena   101 Adams Street   St. Helena   CA   94574 RG1151  
5243 -Stockton Agri-Center   407 North Wilson Way   Stockton   CA   95205 RG1152
  5245 -Susanville   50 N Gay Street   Susanville   CA   96130 RG1153   5246
-Toluca Lake   4123 West Olive Ave   Burbank   CA   91505 RG1154   5247 -Turlock
-Main Building   501 East Main Street   Turlock   CA   95380 RG1155   5248
-Vacaville Financial   150 Parker Street   Vacaville   CA   95688 RG1156   5249
-Vernon Branch   3810 S. Santa Fe Ave   Vernon   CA   90058 RG1157   5250 -West
Los Angls Brnch   11501 Santa Monica Blvd   W. Los Angeles   CA   90025

 

30

 

 



Property
Number   Property Name   Address Line   City   State   Zip RG1158   5251
-Williow Glen   1245 Lincoln Avenue   San Jose   CA   95125 RG1159   5253
-Batterson   70 Batterson Park Rd   Farmington   CT   06032 RG1160   5255
-Greenwich   240 Greenwich Ave   Greenwich   CT   06830 RG1161   5259 -North
Wakefield Dr   300 North Wakefield Dr   Newark   DE   19702 RG1162   5260
-Baypoint   500 Biscayne Boulevard   Miami   FL   33132 RG1163   5261
-Bayshore-Mn Bldng   6160 14th Street West   Bradentown   FL   34207 RG1164  
5263 -Blountstown-Mn Bldng   16793 SE Pear Street   Blountstown   FL   32424
RG1165   5267-Charlotte Harbor-Mn Bldng   23081 Harborview Road   Port Charlotte
  FL   33980 RG1166   5268 -Coral Ridge-Mn Bldng   3600 North Federal Highway  
Ft. Lauderdale   FL   33308 RG1167   5269 -Crystal River-Mn Bldng   450 SE
Highway 19   Crystal River   FL   34429 RG1168   5273-Ft. Myers Beach-Mn Bldng  
2525 Estero Blvd   Ft. Myers Beach   FL   33931 RG1169   5274-Ft. Walton
Beach-Mn Bldng   189 Eglin Parkway NE   Ft Walton Beach   FL   32546 RG1170  
5276 -Homestead-Mn Bldng   850 Homestead Boulevard   Homestead   FL   33030
RG1171   5283 -Live Oak-Mn Bldng   201 S. Ohio Avenue   Live Oak   FL   32064
RG1172   5286 -Midway -Main Building   7760 West Flagler Street   Miami   FL  
33144 RG1173   5288 -Plantation-Mn Bldng   7001 W. Broward Blvd.   Plantation  
FL   33317 RG1174   5295 -Trouble Creek-Mn Bldng   4526 US Highway 19   New Port
Richey   FL   34652 RG1175   5297 -W. Sunrise-Mn Bldng   8190 W. Sunrise  
Plantation   FL   33322 RG1176   5298 -Weeki Wachee-Mn Bldng   9223 Cortez Blvd
  Brooksville   FL   34613 RG1177   5299 -Westside-Mn Bldng   4311 Manatee
Avenue West   Bradenton   FL   34209 RG1178   5300-Aberdeen Village-Mn Bldng  
500 North Lake Drive   Peachtree City   GA   30269 RG1179   5303 -East Point-Mn
Bldng   2818 East Point Street   East Point   GA   30344 RG1180   5312 -Exchange
Street   200 Exchange St   Malden   MA   02148 RG1181   5313 -Waltham Mn (1 and
2)   1025-1075 Main (blds I & II)   Waltham   MA   02451 RG1182   5317 -Wheaton
-Main Building   2601 University Boulevard   Wheaton   MD   20902 RG1183   5319
-Court St.   178 Court St   Auburn   ME   04210 RG1184   5320 -Gannett Dr.   65
Gannett Dr   South Portland   ME   04106 RG1185   5321-Ballwin Facility-Mn Bldng
  15115 Manchester   Ballwin   MO   63011 RG1186   5322-Belton Facility-Mn Bldng
  1818 E. North Ave   Belton   MO   64012 RG1187   5324-Forsyth Facility-Mn
Bldng   Hwy 160 and Main   Forsyth   MO   65653 RG1188   5326-I-70 & Noland-Mn
Bldng   4141 Lynn Ct. Drive   Independence   MO   64055 RG1189  
5328-Metropolitan-Mn Bldng   8550 Holmes Rd   Kansas City   MO   64131 RG1190  
5331 -Gateway Center -Chr   901 W. Trade Street   Charlotte   NC   28202 RG1191
  5334 -Nashua Main   143-157 Main St   Nashua   NH   03060 RG1192   5335
-Portsmouth Pleasant   3 Pleasant St   Portsmouth   NH   03801



 

 

31

 

 



Property
Number   Property Name   Address Line   City   State   Zip RG1193   5336 -Arthur
St.   639 Rte 18 & Arthur St   East Brunswick   NJ   08816 RG1194   5337
-Beechwood Rd   40 Beechwood Rd   Summit   NJ   07901 RG1195   5338 -Bellevue
Ave.   209-215 Bellevue Ave   Hammonton   NJ   08037 RG1196   5340 -Bergenline
Ave   3109 Bergenline Ave   Union City   NJ   07087 RG1197   5342 -Bridgewater  
1125 Rte 22 West   Bridgewater   NJ   08807 RG1198   5355 -Lakewood Rte 70   395
N/S Rte 70   Lakewood   NJ   08701 RG1199   5356 -Maplewood Ave   161 Maplewood
Ave   Maplewood   NJ   07040 RG1200   5358 -Pennsauken   4900 Rte 70  
Pennsauken   NJ   08109 RG1201   5361 -South Orange Ave   8 South Orange Ave.  
South Orange   NJ   07079 RG1202   5362 -Springfield Ave   367 Springfield Ave.
  Summit   NJ   07901 RG1203   5365 -Wood Ave   601,607-609 N Wood Ave.   Linden
  NJ   07036 RG1204   5366-Amador (Cruces)-Mn Bldng   250 W. Amador   Las Cruces
  NM   88005 RG1205   5368-Santa Fe-Mtr Bnk-Mn Bldng   1235 St. Michael's Drive
  Santa Fe   NM   87505 RG1207   5378 -Genesee St   120 Genesee St.   Auburn  
NY   13021 RG1208   5380 -Hempstead Tpke   2310 Hempstead Tpke.   East Meadow  
NY   11554 RG1209   5381 -Jamaica   91-16 168 Street   Jamaica   NY   11432
RG1210   5383 -Levittown   3161 Hempstead Tpke.   Levittown   NY   11756 RG1211
  5387 -Merrick Ave   15 Merrick Ave   Merrick   NY   11566 RG1212   5388
-Middle Neck Rd   10 Middle Neck Rd.   Great Neck   NY   11021 RG1213   5391
-Park Avenue   3330 Park Ave.   Wantagh   NY   11793 RG1214   5394 -State St  
69 State St.   Allbany   NY   12207 RG1215   5395 -Transit Rd   2970 Transit Rd.
  West Seneca   NY   14224 RG1216   5396 -Wantagh   15 Hempstead Gardens Dr.  
West Hempstead   NY   11552 RG1217   5398 -31st Street-Mn Bldng   10802 E. 31st
St.   Tulsa   OK   74146 RG1218   5400 -Broken Arrow-Mn Bldng   1800 South Elm
Place   Broken Arrow   OK   74012 RG1219   5401 -Catoosa -Main Building   1801
North Hwy. 66   Catoosa   OK   74015 RG1220   5406 -Gresham -Main Building   200
East Powell Blvd.   Gresham   OR   97030 RG1221   5407 -Parkrose-Mn Bldng  
10120 N.E. Sandy Blvd.   Portland   OR   97220 RG1222   5408 -Blair Mill Rd  
550 Blair Mill Rd.   Horsham   PA   19044 RG1223   5409 -Bustleton Ave   9501
Bustleton Ave.   Philadelphia   PA   19115 RG1224   5413 -Dupont Dr   125 Dupont
Dr.   Providence   RI   02907 RG1225   5415 -Post Rd   6725 Post Rd.   North
Kingstown   RI   02852 RG1226   5419-Hilton Hd-Pope Av-Mn Bldg   59 Pope Ave.  
Hilton Head   SC   29928 RG1227   5420 -Rock Hill MO-Mn Bldng   222 East Main
St.   Rock Hill   SC   29730 RG1228   5425 -Lebanon Main-Mn Bldng   120 W. Main
  Lebanon   TN   37087 RG1229   5427 -Beaumont-Mn Bldng   2635 Broadway  
Beaumont   TX   77702 RG1230   5430 -Harlandale-Mn Bldng   111 Rayburn   San
Antonio   TX   78221 RG1231   5432 -Nederland-Mn Bldng   1308  Boston Avenue  
Nederland   TX   77627 RG1232   5433 -Northern Hills-Mn Bldng   11714 Perrin
Beitel   San Antonio   TX   78217 RG1233   5436 -Steeplechase-Mn Bldng   11025
FM 1960 W   Houston   TX   77065



 

32

 

 



Property
Number   Property Name   Address Line   City   State   Zip RG1234   5438
-Witchita Falls-Mn Bldng   2733 Midwestern Pky.   Wichita Falls   TX   76308
RG1235   5439 -Abingdon-Mn Bldng   271 West Main Street   Abingdon   VA   24210
RG1236   5441-Coliseum-Rvrdl-Mn Bldng   2030 Coliseum Drive   Hampton   VA  
23666 RG1237   5442 -Fairfax Courthouse   10440 Main St.   Fairfax   VA   22030
RG1238   5443 -Orange -Main Building   113 West Main St.   Orange   VA   22960
RG1239   5445-Robinson & Broad-Mn Bldng   2601 W Broad St.   Richmond   VA  
23220 RG1240   5446 -Camas -Main Building   528 N.E. 4th   Camas   WA   98607
RG1241   5448 -Clarkson-Mn Bldng   648 6th St.   Clarkson   WA   99403 RG1242  
5449 -Edmonds -Main Building   306 Main St.   Edmonds   WA   98020 RG1243   5450
-Greenwood-Mn Bldng   404 N. 85th St.   Seattle   WA   98103 RG1244   5452
-Kennewick-Mn Bldng   3420 W Kennewick Ave.   Kennewick   WA   99336 RG1245  
5454 -Lynden -Main Building   700 Front St.   Lynden   WA   98264 RG1246   5457
-Port Townsend   734 Water St.   Port Townsend   WA   98368 RG1247   5458
-Quincy -Main Building   500 Central Ave. South   Quincy   WA   98848 RG1248  
5460 -Sequim -Main Building   114 S. Sequim Ave.   Sequim   WA   98382 RG1249  
5461-Wenatchee Valley-Mn Bldng   30 South Wenatchee Ave.   Wenatchee   WA  
98801 RG1250   5462 -Ballard -Main Building   2010 NW Market St.   Seattle   WA
  98107 RG1251   5464-Dayton Bch Spdwy-Mn Bldn   1025 International Speedwy Bd  
Daytona Beach   FL   32114 RG1252   5467 -Palm Beach Vault   5701 Village Blvd  
West Palm Beach   FL   33407 RG1253   5474 -Redmond -Main Building   552 S 6th
St   Redmond   OR   97756 RG1254   5476 -Las Veg Ops Ctr   4101 E. Charleston
Blvd   Las Vegas   NV   89104 RG1265   3316 -Deland Main   131 E New York Ave  
Deland   FL   32724 RG1278   4209-CENTRAL AVENUE   835 Central Ave   Hot Springs
  AR   71901 RG1289   4233-BELLEVILLE   222 East Main Street   Belleville   IL  
62220 RG1301   4265-SOUTH FIRST STREET   203 S. First Street   Lufkin   TX  
75901 RG1312   4300-COOKEVILLE   10 W Broad Street   Cookeville   TN   38501
RG1323   3372 -NBOC Operations   100/300 Fidelity Plaza   North Brunswick   NJ  
08905 RG1324   3443 -NBOC Op Center   100/300 Fidelity Plaza   North Brunswick  
NJ   08905 RG1326   925 -Barbee Chapel Road   112 West Barbee Chapel Road  
Chapel Hill   NC   27517 RG1327   3122 -BERNWOOD PARK   12851 Bonita Beach Road
  Bonita Springs   FL   34135 RG1328   3128 -CHARLOTTE HARBOR O   22627 Bayshore
Road   Port Charlotte   FL   33980 RG1329   3132 -CYPRESS POINT   1300 Palm
Coast Parkway   Palm Coast   FL   32137 RG1330   3140 -HUDSON OFFICE   9005
State Rd. 52   Hudson   FL   34669 RG1331   3143 -MARCO ISLAND OFFICE   615
Elkcam Circle   Marco Island   FL   34145 RG1332   3147 -NORTH LOCKWOOD RID  
6056 N LOCKWOOD RIDGE RD   SARASOTA   FL   34243 RG1333   3160 -WEST BRADENTON  
4601 Manatee Ave. W.   Bradenton   FL   34209 RG1334   3165 -CHESHIRE SHERIDAN  
2419 Cheshire Bridge Rd NE   Atlanta   GA   30324



 

33

 

 



Property
Number   Property Name   Address Line   City   State   Zip RG1335   3167
-EDGEWOOD   3805 Macon Road   Columbus   GA   31907 RG1336   3186 -UNIVERSITY
PLACE OFF   8700 University Exec. Pk Dr   Charlotte   NC   28262 RG1337   3190
-FOREST DRIVE OFFICE   5490 Forest Drive   Columbia   SC   29206 RG1338   3209
-LAND O'LAKES OFFICE   21708 State Rd. 54   Lutz   FL   33549 RG1339   4554
-West Placerville Branch   3970 J Missouri Flat Road   Placerville   CA   95667
RG1340   0115 -New Smyma Bch E   763 E. 3rd Avenue   New Smyrna Beac   FL  
32169 RG1341   0031 -Hamilton Sq   3659 Nottingham Way   Hamilton Square   NJ  
08690 RG1342   3135 -EAST COMMERCIAL BLV   2660 E Commercial Blvd.   Fort
Lauderdale   FL   33308 RG1343   3141 -LARGO OFFICE   13175 Walsingham Rd.  
Largo   FL   33774 RG1344   3145 -NEW CITRUS PARK   7919 Gunn Highway   Tampa  
FL   33626 RG1345   3173 -PROVIDENCE SQUARE   4209 Roswell Road NE   Marietta  
GA   30062 RG1346   3178 -ASHLEY VILLAGE   7210 Tryon Rd.   Cary   NC   27511
RG1347   3188 -WEST MARKET STREET   4636 W. Market Street   Greensboro   NC  
27407 RG1348   3191 -HARBISON OFFICE   149 Columbiana Drive   Irmo   SC   29212
RG1349   3206 -VIRGINIA BEACH SHORE   2993 Shore Dr.   Virginia Beach   VA  
23103 RG1350   3600 -Cypress Lake Drive   7750 Cypress Lake Drive   Fort Myers  
FL   33907 RG1351   3604 -Woodstock Crossing   2255 Towne Lake Parkway  
Woodstock   GA   30189 RG1352   3625 -The Avenues   10625 Philips Hwy  
Jacksonville   FL   32256 RG1353   4555 -Roseville Branch Branch   1801 Douglas
Boulevard   Roseville   CA   95661 RG1354   4558 -Valley Springs   87 Highway 26
  Valley Springs   CA   95252 RG1355   4559 -Lake Community Bank   805 11th
Street   Lakeport   CA   95453 RG1356   0108 -Park Hill   3200 John F. Kennedy
Blvd.   N. Little Rock   AR   72116 RG1357   0113 -Holiday   2123 US Hwy. 19N  
Holiday   FL   34691 RG1358   924 -Village Circle   200 Meadowmont Village
Circle   Chapel Hill   NC   27517 RG1359   3123 -BLOOMINGDALE   110 W.
Bloomingdale Ave   Brandon   FL   33511 RG1360   3126 -CEDAR SHORES OFFICE  
3620 SE Maricamp Road   Ocala   FL   34471 RG1361   3137 -GROVE CITY OFFICE  
2691 Placida Road   Grove City   FL   34224 RG1362   3163 -BLUEGRASS OFFICE  
1475 McFarland Road   Alpharetta   GA   30005 RG1363   3169 -LAVISTA ROAD   3880
LaVista Road   Tucker   GA   30084 RG1364   3182 -GARNER OFFICE   1145 Hwy 70 W.
  Garner   NC   27529 RG1365   3192 -JAMES ISLAND   540 Folly Road   Charleston
  SC   29412 RG1366   3197 -CHESTER   4023 W. Hundred Road   Chester   VA  
23831 RG1367   3613 -Haddonfield-Kings   17 Kings Highway West   Haddonfield  
NJ   08033 RG1368   3616 -Staples Mill   8727 Staples Mill Road   Richmond   VA
  23228 RG1369   4552 -Cameron Park   4011 Plaza Goldorado   Cameron Park   CA  
95682 RG1370   4556 -Sonora Branch   229 South Washington   Sonora   CA   95370
RG1371   0140 -Simpsonville Mn   116 NE Main Street   Simpsonville   SC   29481



 

34

 

 



Property
Number   Property Name   Address Line   City   State   Zip RG1372   352 - Banner
Elk   1667 NC Highway 184   Banner Elk   NC   28779 RG1373   3119 -47TH TERRACE
OFFICE   1645 SE 47th Terrace   Cape Coral   FL   33904 RG1374   3120 -ALTAMONTE
CROSSING   151 N. State Road 434   Altamont Spring   FL   32714 RG1375   3124
-BRADENTON CITY   921 Manatee Ave. W.   Bradenton   FL   34205 RG1376   3125
-BRANDON   510 Oakfield Drive   Brandon   FL   33511 RG1377   3130
-CORDOVA-PENSACOLA   4710 Bayou Blvd.   Pensacola   FL   32503 RG1378   3133
-DEERFIELD BEACH (H.S   3325 W. Hillsboro Road   Deerfield Beach   FL   33442
RG1379   3139 -HOLLY HILL OFFICE   555 Ridgewood Ave.   Holly Hill   FL   32117
RG1380   3155 -SAWGRASS   12396 W. Sunrise Blvd.   Plantation   FL   33323
RG1381   3159 -VERO-WEST (1ST AM)   4000 20th Street   Vero Beach   FL   32960
RG1382   3170 -LILBURN OFFICE   4354 Lawrenceville Hwy   Lilburn   GA   30047
RG1383   3185 -STONEHENGE OFFICE   7541 Creedmoor Rd.   Raleigh   NC   27613
RG1384   3196 -CENTERVILLE   27 Broad Street   Manakin-Sabot   VA   23103 RG1385
  4553 -El Dorado Hills Branch   3880 El Dorado Hills Blvd   El Dorado Hills  
CA   95762 RG1386   4557 -Sutter Creek   11 Ridge Road   Sutter Creek   CA  
95685 RG1622   4101A-Albemarle Rd   6425 Albemarle Road   Charlotte   NC   28212
RG1623   4103A-Beatties Ford Rd   2249 Beatties Ford Road   Charlotte   NC  
28216 RG1624   4104A-Belhaven Blvd   4801 Brookshire Blvd   Charlotte   NC  
28216 RG1625   4106A-Boger City   2614 E. Main Street   Lincolnton   NC   28092
RG1626   4107-Boone Main Office   709 Blowing Rock Road   Boone   NC   28607
RG1627   4109A-Burgaw Main Offc   104 E. Fremont Street   Burgaw   NC   28425
RG1628   4110A-Burlington Mn Of   245 W. Davies Street   Burlington   NC   27215
RG1629   4112A-Cameron Village   321 Oberlin Road   Raleigh   NC   27605 RG1630
  4113A-Candler   1189 Smokey Park Highway   Candler   NC   28715 RG1631  
4114A-Carmel Commons   6611 Carmel Road   Charlotte   NC   28216 RG1632  
4115A-Carolina Beach   123 Harper Avenue   Carolina Beach   NC   28428 RG1633  
4116A-Cary Village   801 E. Maynard Road   Cary   NC   27511 RG1634  
4117A-Cherryville   403 E. Main Street   Cherryville   NC   28021 RG1635  
4120A-Columbus   211 E. Mill Street   Columbus   NC   28722 RG1636  
4121A-Cornelius   20005 NC Highway 73 West   Cornelius   NC   28031 RG1637  
4122A-Cumberland   5581 Cumberland Road   Fayetteville   NC   28306 RG1638  
4123A-Dallas   202 W. Trade Street   Dallas   NC   28034 RG1639   4124A-Denver  
3768 N. Highway 16   Denver   NC   28037 RG1640   4125A-Dixie Village   2401 W.
Franklin Blvd.   Gastonia   NC   28052 RG1641   4130A-Eden Main Office   213 W.
Kings Highway   Eden   NC   27288 RG1642   4131A-Elizabethtown Mn   201 W. Broad
Street   Elizabethtown   NC   28337 RG1643   4133A-Farmville   200 S. Main
Street   Farmville   NC   27828 RG1644   4134A-Fayettevll Dwntn   324 Mason
Street   Fayetteville   NC   28301 RG1645   4135A-Garner   547 Benson Road  
Garner   NC   27529 RG1646   4136A-Gastonia Mn Off   355 S. New Hope Road  
Gastonia   NC   28054 RG1647   4138A-Guilford College   700 College Road  
Greensboro   NC   27410 RG1648   4141A-Hendersn MO Relc   826 S. Garnett Street
  Henderson   NC   27536



 

35

 

 



 

Property
Number   Property Name   Address Line   City   State   Zip RG1649  
4142A-Hillsborough   113 N. Churton Street   Hillsborough   NC   27278 RG1650  
4143A-Hilltop Plaza   901 E. Roosevelt Blvd   Monroe   NC   28112 RG1651  
4145A-Hospital-Grnvill   2000 Stantonsburg Road   Greenville   NC   27834 RG1652
  4147A-Kenansville   104 Limestone Road   Kenansville   NC   28349 RG1653  
4148A-Kinston Mn Offic   1900 W. Vernon Avenue   Kinston   NC   28501 RG1654  
4149A-Landfall   1325 Military Cut-Off-Road   Wilmington   NC   28405 RG1655  
4152A-Marion Main Offc   100 N. Main Street   Marion   NC   28752 RG1656  
4155A-Mooresville Main   314 N. Main Street   Mooresville   NC   28115 RG1657  
4156A-Mt Olive Mn Off   211 N. Chestnut Street   Mount Olive   NC   28365 RG1658
  4157A-Myers Park   751 Providence Road   Charlotte   NC   28207 RG1659  
4158A-North Asheville   892 Merrimon Avenue   Asheville   NC   28804 RG1660  
4159A-North Blvd-Ralgh   5005 Capital Blvd   Raleigh   NC   27615 RG1661  
4160A-North Durham   3807 N. Duke Street   Durham   NC   27712 RG1662  
4161A-North Henderson   1405 N. Garnett Street   Henderson   NC   27536 RG1663  
4164A-North Raleigh   6300 Falls of Neuse Road   Raleigh   NC   27615 RG1664  
4165A-Northeast   3401 The PLaza   Charlotte   NC   28205 RG1665  
4166A-Northwood   201 E. Paris Avenue   High Point   NC   27265 RG1666  
4167A-Park Road   4535 Park Road   Charlotte   NC   28209 RG1667  
4168A-Pavilions   698 Hanes Mall Blvd   Winston-Salem   NC   27103 RG1668  
4169A-Pinehurst   5 Villiage Green West   Pinehurst   NC   28374 RG1669  
4170A-Pleasant Garden   4615 Pleasant Garden Road   Pleasant Garden   NC   27313
RG1670   4171A-Reidsville Mn Of   507 S. Main Street   Reidsville   NC   27320
RG1671   4172A-Reynolda   2899 Reynolda Road   Winston-Salem   NC   27106 RG1672
  4174A-Salisbury Mn Off   500 W. Innes Street   Salisbury   NC   28144 RG1673  
4175A-Salisbury West   200 Statesville Blvd.   Salisbury   NC   28144 RG1674  
4176A-Sardis Village   9700 Old Monroe Road   Charlotte   NC   28270 RG1675  
4177A-Signal Hill   1616 E. Broad Street   Statesville   NC   28625 RG1676  
4178A-Six Forks   8820 Six Forks Road   Raleigh   NC   27615 RG1677  
4179A-South Elm   1500 S. Elm Street   Greensboro   NC   27406 RG1678   4180A-S
Park Greenvill   317 E. Greenville Blvd.   Greenville   NC   27858 RG1679  
4181A-South Square   3200 Shannon Road   Durham   NC   27707 RG1680   4182A-S
Pines Mn Offic   100 W. Morganton Road   Southern Piens   NC   28337 RG1681  
4183A-Southwinds   Southwinds Shopping Center   Spring Lake   NC   28390 RG1682
  4184A-Southwood Square   115 W. Fairfield Road   High Point   NC   27263
RG1683   4185A-Spruce Pine Main   337 Oak Avenue   Spruce Pine   NC   28777
RG1684   4186A-Statesville Mn O   113 W. Broad Street   Statesville   NC   28677
RG1685   4187A-Swansboro   620 W. Corbett Avenue   Swansboro   NC   28584 RG1686
  4189A-Troutman   539 N. Main Street   Troutman   NC   28166 RG1687  
4190A-Tryon Main Offic   201 Pacolet Street   Tryon   NC   28782 RG1688  
4191A-Twin Rivers   3131 Martin Luther Kng Jr. Bl   New Bern   NC   28562 RG1689
  4192A-Union Road   2950 Union Road   Gastonia   NC   28054 RG1690  
4194A-University   502 S. College Road   Wilmington   NC   28403 RG1691  
4195A-Village Drive   2901 Villiage Drive   Fayetteville   NC   28305 RG1692  
4003B -Combee   1414 South Combee Rd   Lakeland   FL   33801 RG1693   4012B
-Lantana   1500 W Lantana Rd   Lantana   FL   33462 RG1694   4014B -Monument Rd
  9580 Regency Square Blvd   Jacksonville   FL   32225

 

 

36

 

 

 

Property
Number   Property Name   Address Line   City   State   Zip RG1695   4016B -North
Boca Ratn   3601 N. Federal Highway   Boca Raton   FL   33431 RG1696   4020B
-Ridge Road   8423 Moon Lake Road   New Port Richey   FL   34654 RG1697   4021B
-Rockledge   201 North Church Street   Rockledge   FL   32955 RG1698   4022B -S.
Mandarin   12222 San Jose Blvd.   Jacksonville   FL   32223 RG1699   4025B
-Westside   4328 Blanding Blvd.   Jacksonville   FL   32210 RG1700   4030B
-Hapeville   590 S. Central Ave   Hapeville   GA   30354 RG1701   4038B
-Perimeter Centr   4570 Ashford Dunwoody Road   Atlanta   GA   30346 RG1702  
4040B -Stephenson   16 Stephenson Ave.   Savannah   GA   31405 RG1703   4041B
-Toco Hills   2942 N. Druid Hills Road   Atlanta   GA   30329 RG1704   4045B
-Walton Way   1478 Walton Way   Augusta   GA   30901 RG1705   4046B -Washington
Road   2835 Washington Road   Augusta   GA   30909 RG1706   4057B -Clemmons  
2565 Lewisville-Clemmons Rd.   Clemmons   NC   27012 RG1707   4069B -King Main  
701 S. Main St.   King   NC   27021 RG1708   4072B -Marion Main   129 N. Main
Street   Marion   NC   28752 RG1709   4078B -Roxboro Main   515 North Madison
Blvd.   Roxboro   NC   27573 RG1710   4079B -Russ Avenue   339 Russ Avenue  
Waynesville   NC   28786 RG1711   4080B -Sardis Road   1607 N. Sardis Road
Extension   Charlotte   NC   28270 RG1712   4083B -Valdese Main   101 Main
Street   Valdese   NC   28690 RG1713   4084B -Viewmont   1453 Second Street NW  
Hickory   NC   28601 RG1714   4086B -Wilkesboro Main   210 West  Main Street  
Wilkesboro   NC   28697 RG1715   3009 -Winterpark Tmpl   1400 Howell Branch Road
  Winter Park   FL   32789 RG1716   3016 -Ballantyne   14925 John J. Delaney
Drive   Charlotte   NC   28277 RG1717   3017 -Cary Preston   999 High House Road
  Cary   NC   27513 RG1718   3018 -Clemmons   3645 Clemmons Road   Clemmons   NC
  27012 RG1719   3031 -Wakefield FC   14400 New Falls of Neuse Blvd   Raleigh  
NC   27511 RG1720   3032 -Westinghouse   741 Westinghouse Blvd   Charlotte   NC
  28273 RG1721   3039 -Sea Pines Mn   4  Pope Avenue   Hilton Head   SC   29928
RG1722   4603 -Champions   6333 FM 1960 West   Houston   TX   77069 RG1723  
4604 -Clear Lake   16211 Space Center Boulevard   Houston   TX   77062 RG1724  
4605 -Cypress Station   855 FM 1960 Road West   Houston   TX   77090 RG1725  
4606 -Deer Park   1500 Center Street   Deer Park   TX   77536 RG1726   4607
-Duncanville   338 South Cedar Ridge   Duncanville   TX   75116 RG1727   4608
-Galleria   5006 Verde Valley Lane   Dallas   TX   75254 RG1728   4609 -Heights
  414 West 19th Street   Houston   TX   77008 RG1729   4610 -Helotes   12850
Bandera Road   San Antonio   TX   78023 RG1730   4611 -Highway 290   15000
Northwest Freeway   Houston   TX   77049 RG1731   4612 -Highway 6   6895 Highway
6 North   Houston   TX   77084 RG1732   4613 -Humble   111 FM 1960 Bypass Road
East   Humble   TX   77338 RG1733   4614 -Mangum   2201 Mangum Road   Houston  
TX   77092 RG1734   4615 -Northshore   12727 East Freeway   Houston   TX   77015

 

 

37

 

 

 

Property
Number   Property Name   Address Line   City   State   Zip RG1750   Independence
-Main Bld -0104   101 Independence Center   Charlotte   NC   28246 RG1751   801
Market Associates   801 Market Street   Philadelphia   PA   19107 RG1752   FS
Wilmington, LP   3 Beaver Valley Road   Wilmington   DE   19083 RG1754   0093
-Arlington   4220 W. Green Oaks Blvd.   Arlington   TX   76016 RG1755   0094
-Ennis -Main Building   301 W. Knox & 305 W. Baylor   Ennis   TX   75119 RG1756
  0095-Hillsboro-Main Building   100 E. Elm Street & 302 S.Wac   Hillsboro   TX
  76645 RG1757   0096 -Paris -Main Building   1161 Clarksville Street   Paris  
TX   75460 RG1758   0097-Stephenville-Mn Bldng   115 N. Graham Street  
Stephenville   TX   76401 RG1759   0027 -Feasterville   40 E. Street Rd.  
Feasterville   PA   19053 RG1760   Jenkins Court -Tower   610 Old York Road  
Jenkintown   PA   19046 RG1764   0101 -Brainard   5506 Brainerd Road  
Chattanooga   TN   37411 RG1766   0109 -E. Colonial Drive Thr   4450 East
Colonial Drive   Orlando   FL   32803 RG1768   0917 -Inverness   2875 E. Gulf to
Lake Highway   Inverness   FL   34450 RG1769   0918 -Paoli   12 Chestnut Street
  Paoli   PA   19301 RG1770   224 -Forest Hill Banking Cent   2915 Forst Hill -
Irene Road   Germantown   TN   38138 RG1771   231 -Upper Montclair Drive Up  
529 Valley Road   Upper Montclair   NJ   07043 RG1772   0001 -Ardmore   225 W.
Lancaster Ave.   Ardmore   PA   19003 RG1773   0007 -Milltown   270 Ryders Ln  
Milltown   NJ   08850 RG1774   0009 -Fairgrounds   17th and Chew Streets  
Allentown   PA   18102 RG1777   0012 -West Goshen   1115 West Chester Pike  
West Chester   PA   19382 RG1780   0020 -Reading Airport   Route 183 and
Macarthur   Reading Airport   PA   19605 RG1781   0022 -East Brunswick  
Loehmann's Plaza, Rte 18   East Brunswick   NJ   08816 RG1782   0023 -Concordia
  Concordia Shopping Ctr   Cranbury   NJ   08512 RG1783   0025 -Thorndale   3719
E. Lincoln Highway   Thorndale   PA   19372 RG1784   0030 -Devon   144 E.
Lancaster Ave.   Devon   PA   19333 RG1785   0031 -Wind Gap   1430 Jacobsburg
Road   Wind Gap   PA   18091 RG1786   Schwab -Harborside   Harborside Financial
Center   Jersey City   NJ   07311 RG1787   302A -Hickory PKG Lot   2nd Street
Place NE   Hickory   NC   28601 RG1788   2909 -Torrance   22150 Hawthorne
Boulevard   Torrance   CA   90503 RG1793   3914 -Chapel Hill   100 E. Franklin
Street   Chapel Hill   NC   27514 RG1796   3924 -Greenville Main   201 W. McBee
Street   Greenville   SC   29601 RG1797   2926 -Del Prado   2503 Del Prado  
Cape Coral   FL   33904 RG1798   2931 -Parkside Marketplace   10791 W. Broad
Street   Glen Allen   VA   23060 RG1799   2932 -Livingston   39 East Mount
Pleasant Ave   Livingston   NJ   07039 RG1800   3320 -Dwntwn St Ptrsb   410
Central Avenue   St. Petersburg   FL   33701 RG1811   5170 Bank America Finc
-Sub-L   601 W. Riverside Avenue   Spokane   WA   99201 RG1813   5275
-Gulfgate-Mn Bldng   6525 South Tamiami Trail   Sarasota   FL   34231 RG1815  
5463 -Cocoa Village Dt   430 Brevard Ave   Cocoa   FL   32922

 

 

38

 

 

 

Property
Number   Property Name   Address Line   City   State   Zip RG2004  
71010-Clinton East Main   156 East Main Street   Clinton   CT   06413 RG2005  
71011-Railroad Avenue   16 Railroad Avenue   Cromwell   CT   06374 RG2006  
71012-Shunpike Road   61 Shunpike Road   Cromwell   CT   06416 RG2007  
71013-Whalley Avenue   395 Whalley Avenue   New Haven   CT   06511 RG2008  
71014-Lockport   1103 E 9th Street   Lockport   IL   60441 RG2009  
71015-Columbia Road   568-572 Columbia Road   Dorchester   MA   02125 RG2010  
71016-East Boston Square   26 Central Square   East Boston   MA   02128 RG2011  
71017-Massachusetts Avenue   1420 Massachusetts Avenue   Arlington Heights   MA
  02476 RG2012   71018-Rogers Road   147 Main Street + 52 Rogers Ro   Gloucester
  MA   01930 RG2013   71019-Union Square - Somervill   40 Union Square  
Somerville   MA   02143 RG2014   71020-18 Mile Road   2225 18 Mile Road  
Sterling Height   MI   48314 RG2015   71021-Allen Road - Southgate   11275 Allen
Road   Southgate   MI   48195 RG2016   71022-Ford Road Heights   25350 Ford Road
  Dearborn Heights   MI   48127 RG2017   71023-Grand River   2150 Grand River  
Detroit   MI   48219 RG2018   71024-Greater Mack   21800 Greater Mack   St.
Clair Shores   MI   48080 RG2019   71025-Grosse Pointe Woods   19307 Mack Avenue
  Gross Pointe Wood   MI   48236 RG2020   71026-Hoover Road   26681 Hoover Road
  Warren   MI   48089 RG2021   71027-Joy Road   10641 Joy Road   Detroit   MI  
48204 RG2022   71028-Main St - Belleville   105 Main Street   Belleville   MI  
48111 RG2023   71029-North Adams   44 North Adams   Rochester   MI   48309
RG2024   71030-Plymouth Rd - Detroit   20222 Plymouth Road   Detroit   MI  
48228 RG2025   71031-Roseville   26000 Gratiot Ave   Roseville   MI   48066
RG2026   71032-Schoenherr   28455 Schoenherr   Warren   MI   48088 RG2027  
71033-West Fort Street   14600 W Fort Street   Southgate   MI   48195 RG2028  
71034-West Maple   2500 W Maple   Bloomfield Hills   MI   48301 RG2029  
71035-Woodward - Ferndale   23011 Woodward Avenue   Ferndale   MI   48220 RG2030
  71036-Barrington   Jct Rt 9 & 125   Barrington   NH   03825 RG2031  
71037-Coliseum Avenue   33 Coliseum Avenue   Nashua   NH   03063 RG2032  
71038-One Constitution Way   One Constitution Way   Somersworth   NH   03878
RG2033   71039-Endicott   18-20 Washington Avenue   Endicott   NY   13760 RG2034
  71040-Genesee - Utica   264-266 Genesee Street and   Utica   NY   13502 RG2035
  71041-Glens Falls   37 Bay Street   Glen Falls   NY   12801 RG2036  
71042-Main St - Beacon   364 Main Street   Beacon   NY   12508 RG2037  
71043-Meadow Avenue   Union and Meadow Avenues   Newburgh   NY   12550 RG2038  
71044-Montcalm Street   117Montcalm Street   Ticonderoga   NY   12883 RG2039  
71045-Chagrin Falls   4 E Washington Street   Chagrin Falls   OH   44022 RG2040
  71046-Dover Center Road   411 Dover Center Road   Bay Village   OH   44140
RG2041   71047-East Street - Euclid   365 E 200 Street   Euclid   OH   44119
RG2042   71048-Fairview Park   22591 Lorain Road   Fairview Park   OH   44126
RG2043   71049-Girard   35 S State Street   Girard   OH   44420 RG2044  
71050-Lake Shore Blvd   23300 Lake Shore Boulevard   Euclid   OH   44123 RG2045
  71051-Lorain Road   25290 Lorain Road   North Olmsted   OH   44070

 

 

39

 

 

 

Property
Number   Property Name   Address Line   City   State   Zip RG2046   71052-Mentor
Avenue   8715 Mentor Avenue   Mentor   OH   44060 RG2047   71053-Navarre Avenue
  3024 Navarre Avenue   Oregon   OH   43616 RG2048   71054-Richmond Heights  
690 Richmond Road   Richmond Heights   OH   44143 RG2049   71055-Toledo Main  
602 Main Street   Toleda   OH   43605 RG2050   71056-University Heights   2175
Warrensville Center   University Height   OH   44118 RG2051   71057-Westlake  
1299 Columbia Road   Westlake   OH   44145 RG2052   71058-Burgettstown   20 Main
Street   Burgettstown   PA   15021 RG2053   71059-Zelienople   100 W. Main
Street   Zelienople   PA   16063 RG2054   71060-Portsmouth East Main   3033 East
main Road   Portsmouth   RI   02871 RG2055   71061-Pearl St - Essex Junction  
84 Pearl Street   Essex Junction   VT   05452

  

40

 

  

Annex A-2

 

Profit Participation Threshold     Portfolio Profit Participation Threshold    
      BBD2 255,000,000     101IND 88,200,000     PITNEY BOA 64,089,405    
Citizens JV 64,300,000     BEAVER 48,000,000     6000A 31,915,876     6000B
36,655,711     6000C 30,856,783     6000D 34,275,087     PITNEY WACH 30,598,505
    STERLING 23,000,000     RBCCENTURA 1,173,000 (1)   FSI 11,030,574 (2)    
719,094,941  

  

(1)RBCCENTURA includes only RG1720 - 3032 Westinghouse and RG1715 - 3009
Winterpark.

 

(2)FSI includes RG1324 - 3443 NBOC Op Center, RG1323 - 3372 NBOC Operations,
RG1278 - 4209 Central Avenue, RG1289 - 4233 Bellevile, RG1301 - 4265 South First
Street, RG1265 - 3316 Deland Main, and RG1312 - 4300 Cookeville.

   

41

 

  

Annex B

 

Reports

 

1.             Monthly U.S. GAAP Financial Statements shall be prepared on a
consolidated basis, in sub-portfolio groups and/or on a individual property
basis in such form as approved by Company, which shall include, among other
things, balance sheet, thirteen (13) month income statement with year-to-date
actual to budget comparison with explanation of unusual fluxes in thirteen (13)
month trend income statement trends (until such time as the Company has had
control of the properties for thirteen (13) months, such income statement shall
include historical information on the Properties prior to control by the
Company), report summarizing any capital expenditures and repair and maintenance
which year-to-date are greater than $100,000, supporting depreciation and
amortization schedule, FAS13 schedules, and support for significant balance
sheet items schedules (in same groupings consolidated basis, in sub-portfolios
and/or on individual property basis) such as accounts payable accruals, property
taxes, insurance, prepaids, and allowance for doubtful accounts. See Exhibit __
for GAAP Report Table of Contents and Accrual Basis Report Checklist for a
complete listing of required reports. Both the GAAP Report Table of Contents and
Accrual Basis Report Checklist is required to be signed by both the preparer of
the financial statements and their supervisor as representation that the reports
are accurate and complete.

 

2.             Quarterly Financial Statements shall be prepared in a manner
consistent with Item 1 above. In addition, Manager shall provide any
information, including supporting back-up schedules/information, as required to
complete the Company’s quarterly 10-Q and board packages, including among other
things:

 

(a)               Consolidated Properties portfolio balance sheet, income
statement and statement of cash flow

 

(b)               Five (5) year and thereafter minimum rent schedule

 

(c)               Five (5) year and thereafter minimum principal paydown
schedule

 

(d)               Schedule of lease expirations by year based on rsf and
annualized base rent

 

(e)               Base information on lease terms, location, industry, annual
base rent and rsf on Top Ten (10) Tenants in the Properties portfolio

 

(f)               Breakout of portfolio by annualized base rent and rsf by
geographic and industry dispersion

 

(g)               Net absorption data for the Properties portfolio by month for
a trailing and forward twelve (12) months

   

42

 

  

(h)               Variances explanations for significant fluctuations between
current quarter and current year to date numbers compared to prior year quarter
and prior year to date numbers

 

(i)               Other information as requested.

 

3.             Annual U.S. GAAP Financial Statements: As soon as practicable,
and in any event within seven (7) working days of December 31st, the manager
shall deliver annual accrual basis financial statements prepared in a manner and
form consistent with Items 1 and 2 above. In addition, Manager shall provide any
information as required to complete the Company’s annual audited financial
statements and 10-K.

 

4.             Annual E&P and Tax Return information: In addition to Item 3
above, Manager shall provide FAS depreciation schedules on a E&P basis no later
than seven (7) business days prior to January 31st and any other information as
requested to allow the Company to prepare an annual E&P estimate for purposes of
meeting its 1099-DIV requirements to its investors. In addition, fifteen (15)
days after year end numbers have been finalized, FAS depreciation schedules
which sort and summarize information by year placed in service and depreciable
life categories on a tax basis and other information as requested to allow the
Company to prepare its annual tax returns.

  

43

 

  

Annex C

 

Property Performance Report

   

[tpg45.jpg]

  

44

 

  

Annex D

 

Example of Profit Participation Calculation for a Sample Portfolio:          
Portfolio Value:      Plus:  Net Sales Price of the Properties Sold from and
after November 1, 2013  $  Plus:  Fair Value of Applicable Remaining Properties
as of the Measurement Date   80,000,000  Total Portfolio Value   80,000,000    
    Profit Participation Threshold   64,295,988         Good News Cash Equity
Contributions Funded after December 1, 2013      Plus:  Capital Expenditures 
    Plus:  Tenant Improvements      Plus:  Lease Commissions   1,000,000  Total
Cash Equity Contributions   1,000,000         Incentive Profit Calculation     
Plus:  Total Portfolio Value   80,000,000  Less:  Profit Participation
Threshold   64,295,988  Less:  Cash Equity Contributions   1,000,000    
 14,704,012  Profit Participation      Plus:  10% for Incentive Profits 
 642,960  Plus:  20% for Incentive Profits   1,285,920  Plus:  30% for Incentive
Profits   553,444     $2,482,324 

  

45

 

  

Annex E

 

Third Year Termination Baseline

  

Effective Date of Termination Third Year Termination Baseline     Month of
January, 2016 14,062,500 Month of February, 2016 13,125,000 Month of March, 2016
12,187,500 Month of April, 2016 11,250,000 Month of May, 2016 10,312,500 Month
of June, 2016 9,375,000 Month of July, 2016 8,437,500 Month of August, 2016
7,500,000 Month of September, 2016 6,562,500 Month of October, 2016 5,625,000
Month of November, 2016 4,687,500 Month of December, 2016 3,750,000

  

46

 